Case 2:20-cv-14179-XXXX Document 1 Entered on FLSD Docket 06/04/2020 Page 1 of 87



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

   DAVID POSCHMANN,

                    Plaintiff,
   v.                                                             CASE NO.

   EQUITY LIFESTYLE PROPERTIES, INC.,

                    Defendant.
   ___________________________________________ /

                                               COMPLAINT

           Plaintiff, David Poschmann, by and through his undersigned counsel, hereby sues the

   Defendant, Equity Lifestyle Properties, Inc., for injunctive relief pursuant to the Americans With

   Disabilities Act, 42 U.S.C. §12181, et seq. (the "ADA") and in support thereof states as follows:

                                              JURISDICTION

               1.   This court has subject-matter jurisdiction since this action arises pursuant to 28

   U.S.C. § 1331 and §1343 and Plaintiffs claim arises under 42 U.S.C. §12181 et seq. based upon

   Defendant's violations of Title III of the ADA.

                                                   VENUE

               2.   Venue lies in this district pursuant to 28 U.S.C. § 1391(b) because, inter alia, a

   substantial part of the events or omissions giving rise to the claim asserted herein occurred in this

   district.

                                                   PARTIES

               3.   Plaintiff, David Poschmann, is an individual residing in this district who is over

   eighteen years of age and sui juris. Plaintiff is disabled as such term is defined by the ADA and

   is substantially limited in performing one or more major life activities due to the amputation of

   his right leg in 2012. Plaintiff uses a wheelchair to ambulate. Plaintiff drives his own specially
Case 2:20-cv-14179-XXXX Document 1 Entered on FLSD Docket 06/04/2020 Page 2 of 87



   equipped vehicle and has a valid disabled parking permit from the Florida Department of

   Highway Safety and Motor Vehicles. Defendant's online cabins and rentals reservation system

   fails to comply with the requirements of 28 C.F.R. §36.302(e) and therefore Plaintiffs full and

   equal enjoyment of the goods, services, facilities, privileges, advantages and/or accommodations

   offered thereon are restricted and limited because of Plaintiff s disability and will be restricted in

   the future unless and until Defendant is compelled to cure the substantive ADA violations

   contained on its cabins and rentals online reservation system. Plaintiff intends to visit the online

   reservation system for Defendant's cabins and rentals in the near future to book a guest cabin

   and/or "rental" and utilize the goods, services, facilities, privileges, advantages and/or

   accommodations being offered and/or to test the online reservation system for compliance with

   28 C.F.R. §36.302(e).

            4.                Defendant is the owner and/or direct or indirect operator of hundreds of resort

   locations throughout the continental United States of America commonly known as Encore RV

   Resorts which offer cabins and rentals by the night.1The Encore RV Resorts listed on Exhibit

   "A", which is incorporated herein by reference, are hereinafter collectively referred to as the

   "Encore places of lodging". Defendant is also the owner and/or operator of the Fiesta Key RV

   Resort & Marina located in this district at 70001 Overseas Highway in Long Key, Florida. The

   online reservation system for the Fiesta Key RV Resort & Marina and the Encore places of

   lodging is found at www.rvonthego.com and the smart phone application reservation system is

   found at CampUSA™.




    1 The facilities at issue and identified herein are, despite the Covid-19 Pandemic, currently open for business and the
    online reservation system at issue is accepting reservations for these facilities.


                                                              2
Case 2:20-cv-14179-XXXX Document 1 Entered on FLSD Docket 06/04/2020 Page 3 of 87



                    CLAIM FOR INJUNCTIVE RELIEF PURSUANT TO THE ADA

           5.       On M y 26, 1990, Congress enacted the ADA explaining that the purpose o f the

   ADA was to provide a clear and comprehensive national mandate for the elimination of

   discrimination against individuals with disabilities and to provide clear, strong, consistent,

   enforceable standards addressing said discrimination, invoking the sweep of congressional

   authority in order to address the major areas of discrimination faced day-to-day by people with

   disabilities to ensure that the Federal government plays a central role in enforcing the standards

   set by the ADA. (42 U.S.C. § 12101 (b)(l)-(4)).

            6.       Pursuant to the mandates of 42 U.S.C. §12134(a), on September 15, 2010, the

   Department of Justice, Office of the Attorney General, published revised regulations for Title III

   of the Americans With Disabilities Act of 1990 in the Federal Register to implement the

   requirements of the ADA. Public accommodations, including places of lodging, were required to

   conform to these regulations on or before March 15, 2012.

            7.       On March 15, 2012, new regulations implementing Title III of the ADA took

   effect, imposing significant new obligations on inns, motels, hotels and other "places of

   lodging". 28 C.F.R. §36.302(e) states:

           "(1) Reservations made by places o f lodging. A public accommodation that owns, leases
   (or leases to), or operates a place of lodging shall, with respect to reservations made by any
   means, including by telephone, in-person, or through a third party -
   (i) Modify its policies, practices, or procedures to ensure that individuals with disabilities can
   make reservations for accessible guest rooms during the same hours and in the same manner
   as individuals who do not need accessible rooms;
    (ii) Identify and describe accessible features in the hotels and guest rooms offered through its
    reservations service in enough detail to reasonably permit individuals with disabilities to assess
    independently whether a given hotel or guest room meets his or her accessibility needs;2


    2 The United States Department of Justice, in "28 C.F.R. Appendix A to Part 36, Guidance on Revisions to ADA
    Regulation on Nondiscrimination on the Basis of Disability by Public Accommodations and Commercial Facilities",
    provides a section-by-section analysis of 28 C.F.R. §36.302(e)(1). In its analysis and guidance, the Department of
    Justice's official comments state that "information about the Hotel should include, at a minimum, information about


                                                             3
Case 2:20-cv-14179-XXXX Document 1 Entered on FLSD Docket 06/04/2020 Page 4 of 87



   (iii) Ensure that accessible guest rooms are held for use by individuals with disabilities until all
   other guest rooms of that type have been rented and the accessible room requested is the only
   remaining room of that type;
   (iv) Reserve, upon request, accessible guest rooms or specific types of guest rooms and ensure
   that the guest cabins rooms are blocked and removed from all reservations systems; and
   (v) Guarantee that the specific accessible guest room reserved through its reservations service is
   held for the reserving customer, regardless of whether a specific room is held in response to
   reservations made by others."
           8.       The Encore places of lodging and the Fiesta Key RV Resort & Marina are places

   of public accommodation that own and/or lease and operate a place of lodging pursuant to the

   ADA. The Encore places of lodging and the Fiesta Key RV Resort & Marina have an online

   reservation system whereby potential patrons may reserve a guest cabin or rental by the night.

   The reservation system is subject to the requirements of 28 C.F.R.§ 36.302(e) and Defendant is

   responsible for said compliance.

           9.        Most recently, during May, 2020 Plaintiff, from his home in this district,

   attempted to specifically identify and book a guaranteed reservation for an accessible

   cabin/rental at the Fiesta Key RV Resort & Marina through Defendant's online reservation

   system but was unable to do so due to Defendant's failure to comply with the requirements set

   forth in paragraph 7. After the foregoing occurred, Plaintiff attempted to specifically identify

   and book a guaranteed reservation for an accessible guest cabin/rental at the Encore places of

   lodging identified on Defendant's online reservation system as listed on Exhibit "A" but was

   unable to do so due to Defendant's failure to comply with the requirements set forth in paragraph

   7.




   accessible entrances to the hotel, the path of travel to guest check-in and other essential services, and the accessible
   route to the accessible room or rooms. In addition to the room information described above, these hotels should
   provide information about important features that do not comply with the 1991 Standards." An agency's
   interpretation of its own regulations, such as the Department of Justice's interpretation of 28 C.F.R. §36.302(e)(l),
   must be given "substantial deference" and "controlling weight" unless it is "plainly erroneous or inconsistent with
   the regulation." Thomas Jefferson Univ. v. Shalala, 512 U.S. 504, 512, 114 S.Ct. 2381, 129 L.Ed.2d 405 (1994).


                                                               4
Case 2:20-cv-14179-XXXX Document 1 Entered on FLSD Docket 06/04/2020 Page 5 of 87



          10.     Plaintiff is an advocate of the rights of similarly situated disabled persons and,

   pursuant to Houston v. MarodSupermarkets, Inc., 733 F.3d 1323 (11th Cir. 2013), is a "tester"

   for the purpose of asserting his civil rights, monitoring, ensuring, and determining whether

   places of public accommodation, including online reservation systems for places of lodging, are

   in compliance with the ADA.

          11.     Plaintiff intends to visit the online reservation system for Defendant's

   cabins/rentals in the near future to book a guest cabin/rental and utilize the goods, services,

   facilities, privileges, advantages and/or accommodations being offered and/or to test the online

   reservation system for compliance with 28 C.F.R. §36.302(e).

           12.    Defendant has discriminated against Plaintiff by denying him access to and full

   and equal enjoyment of the goods, services, facilities, privileges, advantages and

   accommodations offered at the Encore places of lodging and Fiesta Key RV Resort & Marina

   through their online reservation system due to the substantive ADA violations contained thereon.

           13.    The ADA violations for the online reservation system for Defendant's Encore

   places of lodging identified on Exhibit "A" and for the Fiesta Key RV Resort & Marina consist

   of the following:

           a)     A failure of any policy, practice, or procedure ensuring that individuals with
                  disabilities can make reservations for accessible guest cabins/rentals during the
                  same hours and in the same manner as individuals who do not need accessible
                  cabins/rentals;

           b)      A failure to identify and describe accessible features in the guest cabins/rentals
                   offered through the reservations service in enough detail to reasonably
                   permit individuals with disabilities to assess independently whether the guest
                   cabins/rentals meet his or her accessibility needs;

           c)      A failure to ensure that accessible guest cabins/rentals are held for use by
                   individuals with disabilities until all other guest cabins/rentals of that type have
                   been rented and the accessible cabin/rental requested is the only remaining
                   cabin/rental of that type;


                                                      5
Case 2:20-cv-14179-XXXX Document 1 Entered on FLSD Docket 06/04/2020 Page 6 of 87




           d)       A failure to reserve, upon request, accessible guest cabins/rentals or specific types
                    of guest cabins/rentals and ensure that the guest cabins/rentals requested are
                    blocked and removed from all reservations systems; and

           e)       A failure to guarantee that the specific accessible guest cabin/rental reserved
                    through the reservations service is held for the reserving customer, regardless of
                    whether a specific cabin/rental is held in response to reservations made by others.
           14.      Plaintiff is without an adequate remedy at law and is suffering irreparable harm

   and he reasonably anticipates that he will continue to suffer irreparable harm unless and until

   Defendant is required to correct the ADA violations to the online reservation system for its

   Encore places of lodging and the Fiesta Key RV Resort & Marina and maintain the online

   reservation system and accompanying policies in a manner that is consistent with and compliant

   with the requirements of 28 C.F.R. §36.302(e).

           15.      Plaintiff has retained the undersigned counsel for the filing and prosecution of this

   action and is entitled to recover reasonable attorneys’ fees, costs and expenses from Defendant,

   including litigation expenses and costs pursuant to 42 U.S.C. §12205.

            16.     Pursuant to 42 U.S.C. § 12188(a), this Court is provided with authority to grant

   injunctive relief to Plaintiff, including an Order compelling Defendant to implement policies,

   consistent with the ADA, to accommodate the disabled, by requiring Defendant to alter and

   maintain its online reservation system in accordance with the requirements set forth in paragraph

   7 above.3



   3
     The injunction, to be meaningful and fulfill its intended purpose, should require Defendant to develop, and strictly
   enforce, a policy requiring regular monitoring of its online reservation system. As rates and classes of cabins/rentals
   change at its Encore places of lodging and Fiesta Key RV Resort & Marina, and the number and type of beds,
   accommodations and amenities offered in the various cabin/rental types change from time to time, the availability of
   accessible cabins/rentals must be re-dispersed across these various price points, classes, as well as across
   cabins/rentals with disparate features (2010 ADA Standard 224.5). In light of the foregoing, in addition to regular
   ongoing website maintenance and to reflect physical changes at the Encore places of lodging and Fiesta Key RV
   Resort & Marina, the online reservation system must continuously be updated to properly reflect and describe
   Defendant's compliance with the substantive ADA Standards regarding accessible places of lodging in accordance
   with 28 C.F.R. 36.302(e)(1).


                                                             6
Case 2:20-cv-14179-XXXX Document 1 Entered on FLSD Docket 06/04/2020 Page 7 of 87



          WHEREFORE, Plaintiff, David Poschmann, requests that the Court issue a permanent

   injunction enjoining Defendant from continuing its discriminatory practices, ordering Defendant

  to implement policies, consistent with the ADA, to accommodate the disabled, through requiring

   Defendant to alter and maintain the online reservation system for the Encore places of lodging

   and Fiesta Key RV Resort & Marina in accordance with the requirements set forth in paragraph 7

   above, and awarding Plaintiff reasonable attorneys’ fees, litigation expenses, including expert

   fees, and costs.

                                                        s/Drew M. Levitt
                                                        DREW M. LEVITT
                                                        Florida Bar No: 782246
                                                        drewmlevitt@gmail.com
                                                        LEE D. SARKIN
                                                        Florida Bar No. 962848
                                                        lsarkin@aol.com
                                                        4700 N.W. Boca Raton Boulevard, Ste. 302
                                                        Boca Raton, Florida 33431
                                                        Telephone (561) 994-6922
                                                        Facsimile (561) 994-0837
                                                        Attorneys for Plaintiff




                                                    7
Campground Search
        Case   2:20-cv-14179-XXXX                                                  https://www.rvonthego.com/search-rv-resorts/results
                                                        Document 1 Entered on FLSD Docket    06/04/2020 Page 8 of 87


                                                      NOTICE: C O V ID -19       Update» {/coronavirus-status}



          MENU
                         ENCORE Thousand w
                           RV R ESO R TS              M am

           Group Reservations (/group-reservations)         4 Scratchpad (/scratchpad)



              Sign in (https://reservations.rvonthego.com/signin.aspx?rp=%2Fsearch-rv-resorts%2FresuIts)           Book Now


         Home (/) / RV Resorts   & Campgrounds (/search-rv-resorts/) / Results




                                            RV Resorts &
                                            Campgrounds


                                        Search Results: 1 RV Resort or Campground
                                            Use the search filters to find your perfect RV Resort or Campground.



            State
                                                                                                            Hidden Cove RV Resort
               Alabama                          v                                                           (/alabama/hidden-cove-
                                                                                                            rv-eamping-resort/)
                                                                                                            687 County Rd 3919 Arley, A L 35541
            Region


               All Regions                      v
                                                                  (/alabama/hidden-eove-rv-
                                                                  camping-resort/)
            Camping Type


               Cabins/Rentals                   ^

                                                                                                                 Explore & R ese rv e (/Alah

            Resort Type

               Select Resort Type               v

                                                                        E X H IB IT _ A

1 of 3                                                                                                                                    5/28/2020, 4:11 PM
Campground Search                                                                             https://www.rvonthego.com/search-rv-resorts/results
          Case 2:20-cv-14179-XXXX Document 1 Entered on FLSD Docket 06/04/2020 Page 9 of 87


            Add Amenities                      close

                    Clubhouse

            f-/     Swimming Pool

            □       Fishing

                    Near Beach

                    C re e k/La ke /C a n al/R ive r
                    or Ocean Frontage

            □       WiFi

                    Pets Welcome

            ^       Nature/Hiking Trails

                !   Mini Golf

            1:1     Restroom/Shower Facilities

                    Laundry Facilities

                     Playground

            '• ;     Horseshoes




                    Update Search

                    View Ail Campgrounds
                    (/search-rv-resorts/listail)

                    Map Search (/search-rv-
                    resorts/mapsearch)



                                      Signup for Special Offers, Discounts and IV
            First Name                                 Last Name              Email Address                         S ig n u p




                                Like Us On Facebookf (https://www.facebook.c
                                                /RVontheGc)
                                NEW! Camp USA Mobile App (/camp-usa)        Cabins & Rentals (/vacation-rentals)

                                         About RVontheGo (/about-us)    Contact Us (/about-us/contact-us)

                           Thousand Trails Camping Pass (https://www.thousandtrails.com/membership-

                           info?sessionGUlD=eee19db4-dba9-81ee-44a1-2d9c9e6066dc&webSynclD=6ceb0e8d-

                           6a2d-11a0-4871-00ac978b9822&sessionGUID=66622569-1ba8-d6a7-a4e6-2b3410499bed)




 2 of 3                                                                                                                          5/28/2020,4:11 PM
Campground Search                                                                                     https://www.rvonthego.com/search-rv-resorts/results
          Case 2:20-cv-14179-XXXX Document 1 Entered on FLSD Docket 06/04/2020 Page 10 of 87


                                                Reservations en Frangais (/reservations-en-francais)

                                       Need Help? Call 8 77-5 70 -2 26 7    Parlez-vous Frangais? 888-45 0-6 8 85


                                                              iH abla Espanol? 888-503-0546

                                  Come work for us! (https://equitylifestyleproperties.wd5.myworkdayjobs.com/ELS)



              This site is protected by reCAPTCHA and the Google Privacy Policy (https://policies.google.com/privacy) and Terms of Service


                                                         (https://policies.google.com/terms) apply.


                               © 2020 Equity Lifestyle Properties, Inc. All Rights Reserved Privacy Policy (/privacy-policy)




 3 of 3                                                                                                                                5/28/2020,4:11 PM
Campground Search                                                                https://www.rvonthego.com/search-rv-resorts/results
       Case   2:20-cv-14179-XXXX                     Document 1 Entered on FLSD Docket    06/04/2020 Page 11 of 87

                                                     NOTICE: C0V1D -19          Update» (/coronavirus-status)



           MENU
                          EN '       -V-r                                  w
                             RVRESORTS                % a ilg

            Group Reservations (/group-reservations)       4 Scratchpad (/scratchpad)



                Sign in (https://reservations.rvonthego.com/signin.aspx?rp=%2Fsearch-rv-resorts%2Fresults)         Book Now


          Home (/) / RV Resorts & Campgrounds (/search-rv-resorts/) / Results




                                           RV Resorts &
                                           Campgrounds


                                      Search Results: 2 RV Resorts & Campgrounds
                                            Use the search filters to find p u r perfect RV Resort or Campground.



             State
                                                                                                            Mesa Spirit RV Resort
                Arizona                         v                                                           (/arizona/mesa-spirit-rv
                                                                                                            resort/)
                                                                                                            3020 E Main St Mesa, A Z 85213
             Region


                 All Regions                    ^
                                                                  (/arizona/mesa-spirit-rv-resort/)


              Cam ping Type


                 Cabins/Rentals                 ^
                                                                                                                Explore & R eserv e (/A riz

              Resort Type


                 Family Oriented (all ages)     v




 1 of 3                                                                                                                                      5/28/2020, 4:09 PM
Campground
       CaseSearch
              2:20-cv-14179-XXXX                                               https://www.rvonthego.com/search-rv-resorts/results
                                                   Document 1 Entered on FLSD Docket    06/04/2020 Page 12 of 87


                                                                                                 Verde Valley RV &
          Add Amenities                    close
                                                                                                 Camping Resort (/arizona
                Clubhouse
                                                                                                  /verde-valley-rv-camping-
          D     Swimming Pool
                                                                                                  resort/)
                Fishing                                                                           6400 E. Thousand Trails Rd
                                                                                                  Cottonwood, A Z 86326
                Near Beach
                                                           f/arizona/verde-valley-rv-
                Creek / Lake / Canal / River
                                                           camping-resort/)
                or Ocean Frontage                                                                                     i
          -     WiFi

          ^     Pets Welcome

                Nature / Hiking Trails

                 Mini Golf                                                                           Explore & R e se rv e (/Rxiz
          D      Restroom/Shower Facilities

                 Laundry Facilities

                 Playground

                 Horseshoes




                Update Search

                View All Campgrounds
                (/search-rv-resorts/listall)

               Map Search (/search-rv-
               resorts/mapseareh)



                                 Signup for Special Offers, Discounts and h
          First Name                           Last Name                       Email Address                              Si<JHUp




                             Like Us On Facebookf (https://www.facebook.c
                                             /RVontheGc)
                             NEW! Camp USA Mobile App (/camp-usa)              Cabins & Rentals (/vacation-rentals)

                                      About RVontheGo (/about-us)         Contact Us (/about-us/contact-us)

                       Thousand Trails Camping Pass (https://www.thousandtrails.com/membership-

                       info?sessionGUID=eee19db4-dba9-81ee-44a1-2d9c9e6066dc&webSynclD=6ceb0e8d-

                       6a2d-11a0-4871-00ac978b9822&sessionGUID=66622569-1ba8-d6a7-a4e6-2b3410499bed)




 2 of 3                                                                                                                             5/28/2020, 4:09 PM
Campground Search                                                         https://www.rvonthego.com/search-rv-resorts/results
       Case   2:20-cv-14179-XXXX              Document 1 Entered on FLSD Docket    06/04/2020 Page 13 of 87


                                             Reservations en Frangais (/reservations-en-francais)

                                    Need Help? Call 8 77-5 70 -2 26 7    Parlez-vous Frangais? 8 88 -45 0-6 8 85


                                                           iH abla Espanol? 888-503-0546

                               Come work for us! (https://equitylifestyleproperties.wd5.myworkdayjobs.eom/ELS)



           This site is protected by reCAPTCHA and the Google Privacy Policy (https://policies.google.com/privacy) and Terms of Service


                                                      (https://policies.google.com/terms) apply.


                            © 2020 Equity Lifestyle Properties, Inc. All Rights Reserved Privacy Policy (/privacy-policy)




3 of 3                                                                                                                             5/28/2020, 4:09 PM
Campground Search                                             https://www.rvonthego.com/search-rv-resorts/results
          Case 2:20-cv-14179-XXXX Document 1 Entered on FLSD Docket    06/04/2020 Page 14 of 87

                                                        NOTICE: COVID-19         Update» (/coronavirus-status)


                                                     ' f 9 b u $ i t > v V]
            MENU
                              R V RESORTS               T r a ils

             Group Reservations (/group-reservations)       4 Scratchpad (/scratchpad)



                 Sign in (https://reservations.rvonthego.com/signin.aspx?rp=%2Fsearch-rv-resorts%2Fresults)         Book Now


           Home (/) / RV Resorts & Campgrounds (/search-rv-resorts/) / Results




                                            RV Resorts &
                                            Campgrounds


                                      Search Results: 17 RV Resorts & Campgrounds
                                             Use the search filters to find your perfect RV Resort or Campground.



              State
                                                                                                             Idyllwild RV Resort
                 California                      ^                                                           (/california/idyllwild-rv-
                                                                                                             resort/)
                                                                                                             24400 Canyon Trail Idyllwild, CA
              Region                                                                                         92549


                  All Regions                    ^
                                                                  (/california/idyllwild-rv-resort/)


               Camping Type


                  Cabins/Rentals                 ^


                                                                                                                 Explore & R eserv e (/C a li
               Resort Type


                  Family Oriented (all ages)     ^




 1 of 5                                                                                                                                     5/28/2020,4:13 PM
Campground Search                                                                          https://www.rvonthego.com/search-rv-resorts/results
          Case 2:20-cv-14179-XXXX Document 1 Entered on FLSD Docket 06/04/2020 Page 15 of 87

                                                                                              Lake Minden RV Resort
            Add Amenities                  close
                                                                                              (/california/lake-minden-
                    Clubhouse
                                                                                              rv-resort/)
             F ';   Swimming Pool                                                             1256 Marcum Rd Nicolaus, CA 95659

                    Fishing

                    Near Beach

             s-     Creek / Lake / Canal / River
                                                   (/california/lake-minden-rv-
                                                   resort/)
                    or Ocean Frontage

             F;     WiFi

             ^      Pets Welcome
                                                                                                 Explore & R e s e rv e (/C a li
             D      Nature/Hiking Trails

                    Mini Golf                                                                 Lake of the Springs RV
             r'     Restroom/Shower Facilities
                                                                                              Resort (/california/lake-
                                                                                              of-the-springs-rv-resort/)
             Ff     Laundry Facilities
                                                                                       !     14152 French Town Road, Oregon
                    Playground                                                         !     House, CA 95962

                     Horseshoes

                                                   (/caiifornia/lake-of-the-springs-
                                                   rv-resort/)
                    Update Search

                    View All Campgrounds
                    (/search-rv-resorts/listali)
                                                                                                  Explore & R e se rv e (/C a li
                    Map Search {/search-rv-
                    resorts/mapsearch)



                                                                                               Morgan Hill RV Resort
                                                                                               (/california/morgan-hill-
                                                                                               rv-resort/)
                                                                                               12895 Uvas Rd Morgan Hill, CA
                                                                                               95037



                                                    (/california/morgan-hiil-rv-
                                                    resort/)




                                                                                                  Explore & Reserve (/Cali




 2 of 5                                                                                                                        5/28/2020,4:13 PM
Campground
       CaseSearch
              2:20-cv-14179-XXXX                               https://www.rvonthego.com/search-rv-resorts/resuIts
                                   Document 1 Entered on FLSD Docket    06/04/2020 Page 16 of 87



                                                                               Oakzanita Springs RV
                                                                               Campground (/California
                                                                               /oakzanita-springs-rv-
                                                                               campground/)
                                                                               11053 Highway 79 , Descanso, CA
                                                                               91916
                                          (/california/oakzanita-springs-rv-
                                          campground/)




                                                                                  Explore & R e se rv e (/C a li




                                                                               Pacific Dunes Ranch RV
                                                                               Resort (/California
                                                                               /paeific-dunes-raneh-rv-
                                                        - :\ ^ - V             resort/)
                                                                               1205 Silver Spur Place Oceano, CA

                                                                               93445
                                          (/california/pacific-dunes-ranch-
                                          rv-resort/)


                                                                                  Explore & R e se rv e (/C a li




                                                                               Palm Springs RV Resort
                                                                               (/california/palm-springs-
                                                                               rv-resort/)
                                                                               775 0 0 Varner Rd Palm Desert, CA
                                                                               92211



                                           (/ealifornia/paim-springs-rv-
                                           resort/)




3 of 5                                                                                                           5/28/2020,4:13 PM
Campground Search                                             https://www.rvonthego.com/search-rv-resorts/results
          Case 2:20-cv-14179-XXXX Document 1 Entered on FLSD Docket    06/04/2020 Page 17 of 87




                      Explore & R eserv e (/C aliforn ia/p alm -sp rin gs-rv-resort/)




                                                   Pio Pico RV Resort &
                                                   Campground (/California
                                                   /pio-pico-rv-resort-
                                                   campground/)
                                                   14615 Otay Lakes RdJamul, CA
                                                   91935

             (/califomia/pio-pico-rv-resort-
             campground/)                          i                 / ■;




                                                       Explore & R eserve (/C aliforn ia/p io-p ico-rv-resort-cai




                                                   Ponderosa RV Resort
                                                   (/california/ponderosa-rv-
                                                   resort/)
                                                   7291 Hwy 49 Lotus, CA 95651




              (/california/ponderosa-rv-resort/)




                                                       Explore & R eserve (/C a liforn ia/p on d erosa-rv -reso rt/




            Results 1-9 of 17




 4 of 5                                                                                                    5/28/2020,4:13 PM
Campground Search                                             https://www.rvonthego.com/search-rv-resorts/results
          Case 2:20-cv-14179-XXXX Document 1 Entered on FLSD Docket    06/04/2020 Page 18 of 87



               < Prev      ! 1 i 2 (/search-rv-resorts/results/page-2)

               Next > (/search-rv-resorts/results/page-2)




                                    Signup for Special Offers, Discounts and IV
             First Name                          Last Name                            Email Address                                S i




                               Like Us On Facebookf (https://www.facebook.c
                                                                    /RVontheGc)
                               NEW! Camp USA Mobile App (/camp-usa)                 Cabins & Rentals (/vacation-rentals)

                                     About RVontheGo (/about-us)               Contact Us (/about-us/contact-us)

                          Thousand Trails Camping Pass (https://www.thousandtrails.com/membership-

                          info?sessionGUID=eee19db4-dba9-81ee-44a1-2d9c9e6066dc&webSynclD=6ceb0e8d-

                          6a2d-11a0-4871-00ac978b9822&sessionGUID=66622569-1ba8-d6a7-a4e6-2b3410499bed)

                                                    Reservations en Fra n p is (/reservations-en-francais)

                                           Need Help? Call 877-570-2267         Parlez-vous Franqais? 888-450-6885


                                                                  iHabla Espahol? 888-503-0546

                                      Come work for us! (https://equitylifestyleproperties.wd5.myworkdayjobs.com/ELS)



                 This site is protected by reCAPTCHA and the Google Privacy Policy (https://policies.google.com/privacy) and Terms of Service


                                                             (https://policies.google.com/terms) apply.


                                   © 2020 Equity Lifestyle Properties, Inc. All Rights Reserved Privacy Policy (/privacy-policy)




 5 of 5                                                                                                                                  5/28/2020,4:13 PM
Campground Search                                                             https://www.rvonthego.com/search-rv-resorts/results/page-2
       Case   2:20-cv-14179-XXXX                       Document 1 Entered on FLSD    Docket 06/04/2020 Page 19 of 87

                                                      NOTICE: COVID-19 Update» (/coronavirus-status)


                           EN                          K > M s a / 2 < f (/)
            MENU
                              RV RESORTS               T g a ik

             Group Reservations (/group-reservations)       4 Scratchpad (/scratchpad)



                 Sign in (https://reservations.rvonthego.com/signin.aspx?rp=%2Fsearch-rv-resorts%2Fresults%2Fpage-2)    B ook Now


           Home (/) / RV Resorts & Campgrounds (/search-rv-resorts/) / Results




                                            RV Resorts 3c
                                            Campgrounds


                                      Search Results: 17 RV Resorts                             &   Campgrounds
                                             Use the search filters to find your perfect RV Resort or Campground.
          2Fpage-2)
              State
                                                                                                       Rancho Oso RV &
                 California                      ^                                                     Camping Resort
                                                                                                       (/california/rancho-oso-
                                                                                                       rv-camping-resort/)
              Region
                                                                                                       3750 Paradise Road Santa Barbara,
                                                                                                       C A 93105
                 All Regions                     ^
                                                                  (/california/rancho-oso-rv-
                                                                  camping-resort/)
               Cam ping Type


                  Cabins/Rentals                 ^




               Resort Type                                                                                Explore & Reserve (/Cali

                  Family Oriented (all ages)     v




 1 of 5                                                                                                                              5/28/2020, 4:16 PM
Campground Search                                                          https://www.rvonthego.com/search-rv-resorts/results/page-2
       Case   2:20-cv-14179-XXXX                    Document 1 Entered on FLSD    Docket 06/04/2020 Page 20 of 87


             Add Amenities                  close
                                                                                                    Russian River RV
                   Clubhouse
                                                                                                    Campground (/California
             G     Swimming Pool
                                                                                                    /russian-river-rv-
                   Fishing
                                                                                            S       campground/)
                   Near Beach                                                               i       33655 Geysers Rd Cloverdale, CA
                                                                                                    95425
                   Creek / Lake / Canal / River
                   or Ocean Frontage                       (/California/russian-river-rv-
                                                           campground/)
             □     WiFi

             □     Pets Welcome

                   Nature / Hiking Trails

                    Mini Golf

             [:i    Restroom/Shower Facilities                                                         Explore & R e se r v e (/C ali
             □      Laundry Facilities

             L/     Playground

                    Horseshoes
                                                                                                    San Benito RV & Camping
                                                                                                    Resort (/california/san-
                   Update Search                                                                    benito-rv-camping-
                                                                                                    resort/)
                                                                                                    16225 Cienega Road Paicines, CA
                   View All Campgrounds
                                                                                                    95043
                   (/search-rv-resorts/listall)
                                                           (/california/san-benito-rv-
         2 F p a rf|P   Search {/search-rv-                camping-resort/)
           H 5     resorts/mapsearch)




                                                                                                       Explore & R e se rv e (/C a li




                                                                                                    Snowflower RV Resort
                                                                                                    (/california/snowflower-
                                                                                                    rv-resort/)
                                                                                                     4 1776 Yuba Gap Drive Emigrant Gap,
                                                                                                ;    CA 95715




2 of 5                                                                                                                              5/28/2020, 4:16 PM
Campground Search                                                    https://www.rvonthego.com/search-rv-resorts/results/page-2
         Case 2:20-cv-14179-XXXX Document 1 Entered on FLSD Docket 06/04/2020 Page 21 of 87

                                       (/caiifornia/snowflower-rv-
                                       resort/)




                                                                                  Explore & R e se r v e (/C a li




                                                                               Soledad Canyon RV &
                                                                               Camping Resort
                                                                               (/california/soledad-
                                                                               canyon-rv-camping-
                                       ■ B B B      b   M     w     B I■      resort/)
                                                                               470 0 Crown Valley Road, Acton, CA
                                       (/california/soledad-canyon-rv-        ^351 ^
                                       camping-resort/)




                                                                                  Explore & R e se r v e (/C a li
         2Fpage-2)



                                                                               Tahoe Valley Campground
                                                                                (/california/tahoe-valley-
                                                                                campground/)
                                                                                1175 Melba Dr South Lake Tahoe, CA

                                                                                96150
                                                                                                  ^    ;
                                       (/california/tahoe-valley-
                                       campground/)




                                                                                   Explore & Reserve (/Cali




3 of 5                                                                                                        5/28/2020, 4:16 PM
Campground Search                                                                                 https://www.rvonthego.com/search-rv-resorts/results/page-2
       Case   2:20-cv-14179-XXXX                            Document 1 Entered on FLSD Docket 06/04/2020 Page 22 of 87



                                                               Wilderness Lakes RV
                                                               Resort (/California
                                                               /wilderness-lakes-rv-
                  ^                 m                          resort/)
                                                               30605 Briggs Rd Menifee, CA 92584


                  (/california/wilderness-lakes-rv-
                  resort/)




                                                                  Explore & R eserve (/C aliforn ia/w ilderness-lakes-rv-a




                                                               Yosemite Lakes RV Resort
                                                               (/california/yosemite-
                                                               lakes-rv-resort/)
                                                               31191 Hardin Flat Rd. Groveland, CA
                   ■     ■      ■   ■   ■   ■   ■   ■   I      95321



                   I'/caiifornia/yosemite-lakes-rv-
          rtr.     resort/)
          2Fpage-2)



                                                                  Explore & R eserve (/C aliforn ia/yosem ite-lak es-rv -rei




                 Results 10 -17 of 17


                       < Prev (/search-rv-resorts/results)       1 (/seareh-rv-resorts/results)

                       Next >




                                            Signup for Special Offers, Discounts and 3V


 4 of 5                                                                                                                                   5/28/2020, 4:16 PM
Campground Search                                                                              https://www.rvonthego.com/search-rv-resorts/results/page-2
          Case 2:20-cv-14179-XXXX Document 1 Entered on FLSD Docket 06/04/2020 Page 23 of 87


            First Name                          Last Name                            Email Address                                Signup



                              Like Us On Facebookf (https://www.facebook.c
                                              /RVontheGc)
                              NEW! Camp USA Mobile App (/camp-usa)                 Cabins & Rentals (/vacation-rentals)

                                    About RVontheGo (/about-us)               Contact Us (/about-us/contact-us)

                         Thousand Trails Camping Pass (https://www.thousandtrails.com/membership-

                         info?sessionGUID=eee19db4-dba9-81ee-44a1-2d9c9e6066dc&webSynclD=6ceb0e8d-

                         6a2d-11a0-4871-00ac978b9822&sessionGUID=66622569-1ba8-d6a7-a4e6-2b3410499bed)

                                                   Reservations en Frangais (/reservations-en-francais)

                                          Need Help? Call 877-570-2267         Parlez-vous Frangais? 888-450-6885


                                                                 iHabla Espahol? 888-503-0546

                                     Come work for us! (https://equitylifestyleproperties.wd5.myworkdayjobs.com/ELS)



               This site is protected by reCAPTCHA and the Google Privacy Policy (https://policies.google.com/privacy) and Terms of Service


                                                            (https://policies.google.com/terms) apply.


                                  © 2020 Equity Lifestyle Properties, Inc. All Rights Reserved Privacy Policy (/privacy-policy)


          2Fpage-2}




 5 of 5                                                                                                                                    5/28/2020, 4:16 PM
Campground Search                                                https://rvonthego.com/search-rv-resorts/results
          Case 2:20-cv-14179-XXXX Document 1 Entered on FLSD Docket 06/04/2020 Page 24 of 87

                                                                                   NOTICE: C0V1D-19     Update» (/coronavirus-status)



            MENU
                              ENCORE'W om sitd (/)
                               RV RESORTS
                                          m m
             Group Reservations (/group-reservations)       o Scratchpad (/scratchpad)           Sign in (https://reservations,rvonthego.com/signin.aspx?rp=%2Fsearch-rv-resorts%2Fresults)



              Book Novi

           Home {/) / RV Resorts & Campgrounds (/search-rv-resorts/) / Results




                                         RV Resorts & Campgrour



                                                                   Search Results: 26 RV Resorts & Campgrounds
                                                                           Use the search filters to find your perfect RV Resort or Campground.



              State
                                                                                                                               Crystal Isles RV Resort (/florida/crystal-isles-rv-
                    Florida                                         V                                                          resort/)
                                                                                                                               11419 W. Fort Island Trail Crystal River, FL 34429

              Region


                    All Regions                                     V


                                                                                     f/florida/crystal-isles-rv-resort/J


              Camping Type                                                                                                         Explore & Reseri(/Florida/crystal-isles-rv-r$

                    Cabins/Rentals                                  v


               Resort Type                                                                                                     Lake Magic RV Resort (/florida/lake-m agic-rv-
                                                                                                                               resort/}
                    Family Oriented (all ages)                      v                                                          9600 Hwy 192 West Clermont, FL 34714

               Add Amenities                                       close
               - 1 Clubhouse
                                                                                     (/fiorida/lake-magic-rv-resort/j
               - ! Swimming Pool
                l      Fishing                                                                                                     Explore & Resern(/Florida/lake-magic-rv-reJ
               -J      Near Beach
                J      Creek / Lake / Canal / River or Ocean
                       Frontage
                                                                                                                                Tropical Palms Resort (/florida/tropical-palms-
               -3      WiFi
                                                                                                                                rv-resort/)
               -i      Pets Welcome
                                                                                                                                2650 Holiday Trail Kissimmee, FL 34746
               13 Nature/Hiking Trails
                    1 Mini Golf
                 1 Restroom/Shower Facilities
               33 Laundry Facilities



 1 of 3                                                                                                                                                                                       5/28/2020, 11:57 AM
Campground
       CaseSearch
              2:20-cv-14179-XXXX                                                      https://rvonthego.com/search-rv-resorts/results
                                                       Document 1 Entered on FLSD Docket 06/04/2020 Page 25 of 87

            Playground                                      (/florida/tropical-palms-rv-
                                                            resort/)
            Horseshoes
                                                                                                   Explore & Resen(/Florida/tropical-palm s-rv-r

                    U pdate Searc!

           View All Campgrounds (/search-rv-resorts
           / listall)
                                                                                                 Barrington Hills RV Resort (/florida/barrington-
                                                                                                 hills-rv-resort/)
           Map Search (/search-rv-resorts/mapsearch)                                             9412 New York Avenue Hudson, FL 34667




                                                             (/florida/barrington-hilis-rv-
                                                             resort/j
                                                                                                   Explore & Reser^/Florida/barrington-hills-rV'




                                                                                                 Bulow RV Resort (/florida/bulow-rv-resort/)
                                                                                                 3345 Old Kings Road South Flagler Beach, FL 32136




                                                             [/florida/bulow-rv-resort/)
                                                                                                    Explore & Reseri (/Florida/bulow-rv-res)




                                                                                                 Clerbrook Golf & RV Resort (/florida/cierbrook-
                                                                                                 golf-rv-resort/)
                                                                                                 20005 US Hwy 27N Clermont, FL 34715




                                                             (/florida/clerbrook-golf-rv-
                                                             resort/)
                                                                                                    Explore & Reseri(/Florida/clerbrook-golf-rv-r<




                                                                                                 Fiesta Key RV Resort & Marina (/florida/fiesta-
                                                                                                 key-rv-resort/)
                                                                                                 70001 Overseas Highway Long Key, FL 33001




                                                              (/florida/fiesta-key-rv-resort/)

                                                                                                     Explore & Reseri(/Florida/fiesta-key-rv-re)




                                                                                                  Fort Myers Beach RV Resort (/florida/fort-myers-
                                                                                                  beach-rv-resort/)
                                                                                                  16299 San Carlos Blvd Fort Myers, FL 33908




2 of 3                                                                                                                                               5/28/2020, 11:57 AM
Campground
       CaseSearch
              2:20-cv-14179-XXXX                                                                    https://rvonthego.com/search-rv-resorts/results
                                                                     Document 1 Entered on FLSD Docket 06/04/2020 Page 26 of 87




            (/florida/fort-myors-beach-rv-
            resort/J

                                                              E x p lo re &       Reseri(/Florida/fort-myers-beach-rv-r$




                                                          Gulf Air RV Resort (/florida/gulf-air-rv-resort/)
                                                          17279 San Carlos Blvd. Fort Myers Beach, FL 33931




            (/florida/gulf-air-rv-resort/)
                                                              Explore & Reserr (/Florida/gulf-air-rv-re^




          Results 1-9 of 26


             <Prev     j 1 j 2 (/search-rv-resorts/results/page-2)                  3 (/search-rv-resorts/results/page-3)

             Next > (/search-rv-resorts/results/page-2)




                                                          Signup for Special Offers, Discounts and More!

                                     First Name                                Last Name                                  Email Address                                   S ig 'H lU J




                                 Like Us On Facebook!                                      f     (https://www.facebook.com/RVontheGo/)
                                 NEW! Gamp USA Mobile App (/camp-usa)                             Cabins & Rentals (/vacation-rentals)               About RVontheGo (/about-us)

                                                                                           Contact Us (/about-us/eontact-us)

                         Thousand Trails Camping Pass (https://www.thousandtrails.com/membership-info?sessionGUID=eee19db4-dba9-81ee-

                         44a1-2d9c9e6066de&webSynclD=6ceb0e8d-6a2d-11a0-4871-00ac978b9822&sessionGUID=841dbea7-8547-80de-874c-

                         aee575d58698)

                                                                                  Reservations en Frangais (/reservations-en-francais)

                                                  Need Help? Cali 8 7 7 -5 7 0 -2 2 6 7        Parlez-vous Frangais? 8 8 8 -4 5 0 -6 8 8 5   iH a b la Espanol? 8 8 8 -5 0 3 -0 5 4 6

                                                                  Com e w ork fo r us! (https://equitylifestyleproperties.w d5.m yw orkdayjobs.com /ELSJ



                                        This site is protected by reCAPTCHA and the Google Privacy Policy (https://poiicies.googie.com/privacy) and Terms of Service


                                                                                               (https://poiicies.google.com/terms) apply.


                                                              © 2020 Equity Lifestyle Properties, Inc. Ail Rights Reserved Privacy Policy (/privacy-policy)




 3 of 3                                                                                                                                                                                  5/28/2020, 11:57 AM
Campground
       CaseSearch
              2:20-cv-14179-XXXX                                                                      https://rvonthego.com/search-rv-resorts/results/page-2
                                                                           Document 1 Entered on FLSD Docket     06/04/2020 Page 27 of 87

                                                                                        NOTICE: COVID-19 Update »     (/coronavirus-status)


                          ENCORE W o rn f a d (/)
           MENU
                            R V RESORTS
                                                      mm
            Group Reservations (/group-reservations)       o Scratchpad (/scratchpad)            Sign in (https://reservations.rvonthego.com/signin.aspx?rp=%2Fsearch-rv-resorts%2Fresuits%2Fpage-2)



             Book Now

          Home (/} / RV Resorts & Campgrounds (/search-rv-resorts/) / Results




                                                                                RV Resorts &
                                                                                Campgrounds


                                                                       Search Results: 26 RV Resorts & Campgrounds
                                                                                Use the search filters to find your perfect RV Resort or Campground.



             State
                                                                                                                                 Gulf View RV Resort (/florida/gulf-view -rv-resort/)
                Florida                                               v                                                          10205 Burnt Store Rd.Punta Gorda, FL 33950


             Region

                All Regions                                           ^
                                                                                        (/fiorida/gulf-view-rv-rcim u t
                                                                                                                                    E x p lo re & Reserve (/F lo rid a /g u lf-v ie w -rv -re so rt/)
              Camping Type

                 Cabins/Rentals                                        ^
                                                                                                                                 Harbor Lakes RV Resort (/florida/harbor-lakes-rv-
              Resort Type                                                                                                        resort/)
                                                                                                                                 3737 El Jobean Road, Port Charlotte, FL 33953
                 Select Resort Type                                    -


              Add Amenities+
                                                                                         (/florida/harbor-lakes-rv-resort/)

                                                                                                                                     Explore & Reserve (/Florida/harbor-lakes-rv-resc
                              Update Search

                   View All Campgrounds (/search-rv-resorts
                   / listall)
                                                                                                                                  Holiday Travel Park (/florida/holiday-travel-park/)
                   Map Search (/search-rv-resorts/mapsearch)                                                                      1622 Ai'res Or. Holiday, FL 34690




                                                                                         (/florida/holiday-travel-park/)
                                                                                                                                     Explore & Reserve (/Florida/holiday-travel-park/




 1 of 3                                                                                                                                                                                            5/28/2020, 11:58 AW
Campground Search                                             https://rvonthego.com/search-rv-resorts/results/page-2
       Case   2:20-cv-14179-XXXX   Document 1 Entered on FLSD Docket     06/04/2020 Page 28 of 87

                                                                               Miami Everglades RV Resort (/florida/miami-
                                                                               evergiades-rv-resort/)
                                                                               20675 SW 162nd Ave Miami, FL 33187




                                         (/florida/miami-evcrglades-rv-
                                         resort/J
                                                                                 Explore & Reserve (/Florida/miami-everglades-r'

                                                                               Orlando RV Resort (/florida/orlando-rv-resort/)
                                                                               2110 Thousand Trails Blvd Clermont, FL 34714




                                         (/florida/orlando-rv-resort/)           _         „
                                                                                 Explore & Reserve (/Florida/orlando-rv-resort/)




                                                                               Peace River RV & Camping Resort (/florida/peace-
                                                                               river-rv-camping-resort/}
                                                                               2555 US HWY17S Wauchula, FL 33873




                                         (/florida/peace-river-rv-camping-
                                         resort/)
                                                                                 Explore & Reserve (/Florida/peace-river-rv-camp




                                                                          wm   Pioneer Village RV Resort (/florida/pioneer-village-
                                                                               rv-resort/)
                                                                               7974 Samville Road North Fort Myers, FL 33917




                                         (/florida/pioneer-village-rv-
                                         resort/)
                                                                                  Explore & Reserve (/Florida/pioneer-village-r v-r«




                                                                               Ramblers Rest RV Campground (/florida/ramblers-
                                                                               rest-rv-campground/)
                                                                               1300 North River Rd Venice, FL 34293




                                          (/florida/ram biers-rest-rv-
                                          campground/j
                                                                                  Explore & Reserve (/F io rid a /ra m M e rs -re s t-rv -c a r




                                                                                Rose Bay RV Resort (/florida/rose-bay-rv-resort/)
                                                                                5200 S, Nova Rd Port Orange, FL 32127




2 of 3                                                                                                                          5/28/2020, 11:58 AM
Campground
       CaseSearch
              2:20-cv-14179-XXXX                                                             https://rvonthego
                                                                  Document 1 Entered on FLSD Docket            .com/search-rv-resorts/results/page-2
                                                                                                        06/04/2020       Page 29 of 87




           (/florida/rose-bay-rv-resort/)                Explore & Reserve (/Florida/rose-bay-rv-resort/)




         Results 10-18 of 26


            < Prev (/search-rv-resorts/results)         1 (/search-rv-resorts/results) ! 2 ;

          3 (/search-rv-resorts/results/page-3)          Next > (/search-rv-resorts/results/page-3)




                                                               Signup for Special Offers, Discounts and IV

                                       First Name                          Last Name                              Email Address                              Signup



                                             Like Us On Facebookf (https://www.facebook.com/RVonth)
                                    NEW! Camp USA Mobile App (/camp-usa)                   Cabins & Rentals (/vacation-rentals)             About RVontheGo (/about-us)

                                                                                       Contact Us (/about-us/contact-us)

                        Thousand Trails Camping Pass (https://www.thousandtrails.com/membership-info?sessionGUiD=eee19db4-dba9-81ee-44a1-2d9c9e6066dc&

                        webSynclD=6ceb0e8d-6a2d-11a0-4871-00ac978b9822&sessionGUID=841dbea7-8547-80de-874c-aee575d58698)

                                                                              Reservations en Frangais (/reservations-en-francais)

                                                    Need Help? Call 877-570-2267         Parlez-vous Frangais? 888-450-6885           /Habla EspanoS? 888-503-0546

                                                                Come work for us! (https://equitylifestyleproperties.wd5.mywiirkdayJobs.com/ELS)


                                            This site is protected by reCAPTCHA and the Google Privacy Policy (https://policies.googie.com/privacy) and Terms of Service


                                                                                         (https://policies.google.com/terms) apply.


                                                             © 2020 Equity Lifestyle Properties, Inc. All Rights Reserved Privacy Policy (/privacy-policy)




3 of 3                                                                                                                                                                     5/28/2020, 11:58 AM
       Case
Campground    2:20-cv-14179-XXXX
           Search                                                                                   https://rvonthego.com/search-rv-resorts/results/page-3
                                                                         Document 1 Entered on FLSD Docket     06/04/2020 Page 30 of 87

                                                                                                                               NOTICE: COVID-19 Update»   (/coronavirus-statusj



                                                 ENCORE
                                                    RV RESORTS



                                                                         Group Reservations (/group-reservations)   o Scratchpad (/scratchpad)   Sign in (https://reservations.rvonthego.com/signin.aspx?rp=%2Fse
          Home {/) / RV Resorts & Campgrounds (/search-rv-resorts/} /




                                                                            RV Resorts &
                                                                            Campgrounds


                                                                        Search Results: 26 RV Resorts & Campgrounds
                                                                            Use the search filters to find your perfect RV Resort or Campground.



             State
                                                                                                                                Sherwood Forest RV Resort (/florida/sherwood-
                Florida                                                                                                         forest-rv-resort/)
                                                                                                                                5300 W. Irlo Bronson Memorial Hwy. Kissimmee, FL 34746

             Region

                All Regions
                                                                                      {/florid a/sherwoo d-forest-rv-
                                                                                      resort/)
              Camping Type                                                                                                          Explore & Reserve (/Florida/sherwood-forest-rv-r

                 Cabins/Rentals


              Resort Type                                                                                                        Southern Palms RV Resort (/florida/southern-palms-
                                                                                                                                 rv-resort/)
                 Select Resort Type                                                                                              One Avocado Lane Eustis, FL 32726

              Add Amenities+


                                                                                           <lia/southern-palnis-rv-
                                                                                      { I HU!
                                                                                      resort/}
                              Update Search
                                                                                                                                    Explore & Reserve (/Florida/souther n-palms-rv-r

                   View All Campgrounds (/search-rv-resorts
                   /listall)

                   Map Search (/search-rv-resorts/mapsearch)
                                                                                                                                 Sunshine Holiday Daytona (/florida/sunshine-holiday-
                                                                                                                                 daytona/)
                                                                                                                                 1701 North US Hwy 1 Ormond Beach, FL 32174




                                                                                      (/florida/sunshine-holiday-
                                                                                      daytona/)
                                                                                                                                     Explore & Reserve (/Florida/sunshine-holiday-da'




 1 nf 3                                                                                                                                                                                        5/28/2020, 11:58 AM
Campground
       CaseSearch
              2:20-cv-14179-XXXX   Document 1 Entered on FLSD https://rvonthego.com/search-rv-resorts/results/page-3
                                                              Docket 06/04/2020 Page 31 of 87

                                         ^                                       sUltftilW iM? iWaResBrtr&attariw^florida/sunshine-
                                                                                  key-rv-resort-marina/)
                                                                                  38801 Overseas Highway, Big Pine Key, FL 33043
                 MENU



                                                                             ehpad (/scratchpad)   Sign in (https://rese™tions.rvonthego.com/signiii.aspx?rp=%2Fsc
                                         (/florida/sunshine-key-rv-resort-            ;
                                         marina/)

                                                                                     Explore & Reserve (/Florida/sunshine-key-rv-res(




                                                                                  Sunshine Travel RV Resort (/florida/sunshine-travel-
                                                                                  rv-resort/)
                                                                                  9455108th Ave Vero Beach, FL329G7




                                         (/florida/sunshine-travel-rv-
                                         resort/)
                                                                                     Explore & Reserve (/Florida/sunshine-travel-rv-r«




                                                                                  Topics RV Resort (/florida/topics-rv-resort/)
                                                                                  13063 County Line Rd Spring Hill, FL 34609
                                                                             ;


                                                                                      Explore & Reserve (/Florida/topics-rv-resort/)
                                         (/florida/topics-rv-resort/)




                                                                                  Vacation Village RV Resort (/florida/vacation-village-
                                                                                  rv-resort/)
                                                                                  6900 Ulmerton Road Largo, FL 33771




                                          (/fiorida/vacation-village-rv-
                                          resort/)
                                                                                      Explore & Reserve (/Florida/vacation-village-rv-r




                                                                                   Winter Quarters Pasco RV Resort (/florida/winter-
                                                                                   quarters-pasco-rv-resort/)
                                                                                   21632 State Road 54 Lutz, FL 33549




                                          (/fiorida/winter-quarters-pasco-
                                          rv-resort/)
                                                                                      Explore & Reserve (/Florida/winter-quarters-pasc




                                        Results 19-26 of 26




2 of 3                                                                                                                                          5/28/2020, 11:58 AM
Campground
       CaseSearch
             2:20-cv-14179-XXXX                                                         https://rvonthego.com/search-rv-resorts/results/page-3
                                                             Document 1 Entered on FLSD Docket     06/04/2020 Page 32 of 87

                                                                                                                        NOTICE: COVID-19 Update» { / coronavirus-status)
         < Prev (/search-rv-resorts/resuIts/page-2)        1 (/search-rv-resorts/results)

         2 (/search-rv-reso^jigfults/p^^fCJRCN^^^^^^^^ M


                                                             Group Reservations (/group-reservations)      o Scratchpad (/scratchpad)         Sign in (https://reservations.rvonthego.com/signin.aspx?rp=%2Fse



                                                      Signup for Special Offers, Discounts and More!

                                   First Name                          Last Name                              Email Address                              Signup



                                Like Us On Facebook! f (https://www.facebook.com/RVbntheGo/)
                                NEW! Camp USA Mobile App (/camp-usa)                   Cabins & Rentals (/vacation-rentals)             About RVontheGo (/about-us)

                                                                                   Contact Us (/about-us/contact-us)

                     Thousand Trails Camping Pass (https://www.thousandtrails.com/membership-info?sessionGUID=eee19db4-dba9-81ee-44a1-2d9c9e6066dc&

                     webSynciD=6ceb0e8d-6a2d-11a0-487T-00ac978b9822&sessionGUiD=841dbea7-8547-80de-874c-aee575d58698)

                                                                          Reservations en Frangais (/reservations-en-francais)

                                                Need Help? Call 877-570-2267        Parlez-vous Frangais? 888-450-6885            iHabla Espanol? 888-503-0546

                                                            Come work tor us! (https://equitylifestyieproperties.wd5.myworkdayjobs.com/ELS)


                                      This site is protected by reCAPTCHA and the Google Privacy Policy (https://policies.google.com/privacy) and Terms of Service


                                                                                     (https://policies.google.com/terms) apply.


                                                         © 2020 Equity Lifestyle Properties, Inc. All Rights Reserved Privacy Policy (/privacy-policy)




3 of 3                                                                                                                                                                                     5/28/2020, 11:58 AM
       Case
Campground    2:20-cv-14179-XXXX
           Search                                                               https://www.rvonthego.com/search-rv-resorts/resuIts
                                                    Document 1 Entered on FLSD Docket    06/04/2020 Page 33 of 87


                                                   NOTICE: COVID-19           Update» ( / coronavirus-status}



                         ENCORE 'W jot^and (/)
         M EN U
                          RV RESORTS                 m      ils

          Group Reservations (/group-reservations)       4 Scratchpad (/scratchpad)



              Sign in (https://reservations.rvonthego.com/signin.aspx?rp=%2Fsearch-rv-resorts%2Fresuits)          Boob Now


        Home (/) / RV Resorts & Campgrounds (/search-rv-resorts/) / Results




                                         RV Resorts &
                                         Campgrounds


                                    Search Results: 2 RV Resorts & Campgrounds
                                          Use the search filters to find your perfect RV Resort or Campground.



           State
                                                                                                            O'Connell's Yogi Bear Park
              Illinois                        ^                                                             (/illinois/oconnells-yogi-
                                                                                                            bear-park/)
                                                                                                            970 Green Wing Road - PO Box 200
            Region                                                                                          Amboy, I I 6 1310-020 0


               All Regions                    ^
                                                                (/illinois/oconnells-yogi-bear-
                                                                park/)
            Cam ping Type


               Cabins/Rentals                 ^


                                                                                                                Explore & R e se rv e (/Illin
            Resort Type


               Family Oriented (all ages)      v




                                                                                                                                         5/28/2020,4:18 PM
       Case
Campground    2:20-cv-14179-XXXX
           Search                                                            https://www.rvonthego.com/search-rv-resorts/results
                                                 Document 1 Entered on FLSD Docket    06/04/2020 Page 34 of 87


                                                                                                    Pine Country RV &
          Add Amenities                 close
                                                                                                    Camping Resort (/Illinois
                Clubhouse
                                                                                                    /pine-country-rv-
          /-1   Swimming Pool
                                                                                                    eamping-resort/)
                Fishing                                                                              5710 Shattuck Rd. Belvidere, IL
                                                                                                     61008
          n     Near Beach

                Creek / Lake / Canal / River
                                                           (/illinois/pine-country-rv-
                                                           camping-resort/)
                or Ocean Frontage

          -     WiFi

                Pets Welcome

                Nature /Hiking Trails

                 Mini Golf                                                                              Explore & R ese rv e (/Illin
                 Restroom/Shower Facilities

                 Laundry Facilities

                 Playground

                 Horseshoes




                Update Search

                View All Campgrounds
                (/search-rv-resorts/listall)

                Map Search (/search-rv-
                resorts/mapsearch)



                                 Signup for Special Offers, Discounts and IV
          First Name                           Last Name                         Email Address                            S i£ JH U p




                             Like Us On Facebookf (https://www.facebook.c
                                                                 /RVontheGc)
                             NEW! Camp USA Mobile App (/camp-usa)               Cabins   & Rentals (/vacation-rentals)
                                  About RVontheGo (/about-us)              Contact Us (/about-us/contact-us)

                       Thousand Trails Camping Pass (https://www.thousandtrails.com/membership-

                       info?sessionGUID=eee19db4-dba9-81ee-44a1-2d9c9e6066dc&webSynciD=6ceb0e8d-

                       6a2d-11a0-4871-00ac978b9822&sessionGUID=66622569-1ba8-d6a7-a4e6-2b3410499bed)




                                                                                                                                        5/28/2020,4:18 PM
       Case
Campground    2:20-cv-14179-XXXX
           Search                                                         https://www.rvonthego.com/search-rv-resorts/results
                                              Document 1 Entered on FLSD Docket    06/04/2020 Page 35 of 87


                                             Reservations en Frangais (/reservations-en-francais)

                                    Need Help? Call 8 77-5 70 -2 26 7    Parlez-vous Frangais? 8 8 8 4 5 0 -6 8 8 5


                                                           ihabla Espanol? 8 88-503-0546

                               Come work for us! (https://equitylifestyleproperties.wd5.myworkdayjobs.eom/ELS)



           This site is protected by reCAPTCHA and the Google Privacy Policy (https://policies.google.com/privacy) and Terms of Service


                                                      (https://policies.google.com/terms) apply.


                            © 2020 Equity Lifestyle Properties, Inc. All Rights Reserved Privacy Policy (/privacy-policy)




 ■!                                                                                                                                5/28/2020,4:18 PM
       Case
Campground    2:20-cv-14179-XXXX
           Search                                                                https://www.rvonthego.com/search-rv-resorts/results
                                                      Document 1 Entered on FLSD Docket   06/04/2020 Page 36 of 87


                                                     NOTICE: COVID-19 Update» {/coronavirus-status)



           M EN U
                          E N C O R E ' S § , « S n t f (0
                             RV RESORTS               T $ a i{ §

            Group Reservations (/group-reservations)       * Scratchpad (/scratchpad)


                Sign in (https://reservations.rvonthego.com/signin.aspx?rp=%2Fsearch-rv-resorts%2Fresults)     Book N o w


          Home (/) / RV Resorts & Campgrounds (/search-rv-resorts/) / Results




                                           RV Resorts &
                                           Campgrounds


                                      Search Results: 2 RV Resorts                            &   Campgrounds
                                           Use the search filters to find your perfect RV Resort or Campground.



             State
                                                                                                       Indian Lakes RV
                Indiana                         ^                                                      Campground (/indiana
                                                                                                       /indian-lakes-rv-
                                                                                                       campground/)
             Region
                                                                                                       72 3 4 E State Rd 46 Batesville, IN
                                                                                                       470 06
                All Regions                     v
                                                                 (/indiana/indian-lakes-rv-
                                                                 campground/)
              Camping Type


                 Cabins/Rentals                 ^




              Resort Type                                                                                    Explore & R eserv e (/In d i

                 Family Oriented (all ages)     v




 1 rvf?                                                                                                                                  S/9 R /70 9 0   4 -1 7 P M
       Case
Campground    2:20-cv-14179-XXXX
           Search                                   Document 1 Entered on FLSD Docket    06/04/2020 Page 37 of 87
                                                                                https://www.rvonthego.com/search-rv-resorts/results




          Add Amenities                     close
                                                                                         ,,      *   Twin Mills Camping
                  Clubhouse
                                                                                                     Resort (/indiana/twin-
          c       Swimming Pool
                                                                                                     mills-camping-resort/)
                  Fishing                                                                            1675 W. SR 120 Howe, IN 4 6 74 6
          c       Near Beach

                  Creek / Lake / Canal / River
                  or Ocean Frontage                          [/indiana/twin-mills-camphig-
                                                             resort/)
          □       WiFi

                  Pets Welcome

          G       Nature/Hiking Trails
                                                                                                        Explore & R e se rv e (/In d i
              ;   Mini Golf

          L ■     Restroom/Shower Facilities

          c       Laundry Facilities

          lj       Playground

                   Horseshoes




                  Update Search

                  View All Campgrounds
                  (/search-rv-resorts/listall)

                  Map Search (/search-rv-
                  resorts/mapsearch)



                                   Signup for Special Offers, Discounts and Iv
          First Name                             Last Name                       Email Address                            Signup



                              Like Us On FacebooM (https://www.facebook.c
                                              /RVontheGc)
                              NEW! Camp USA Mobile App (/camp-usa)              Cabins   & Rentals (/vacation-rentals)
                                       About RVontheGo (/about-us)         Contact Us (/about-us/contact-us)

                         Thousand Trails Camping Pass (https://www.thousandtrails.com/membership-

                         info?sessionGUID=eee19db4-dba9-81ee-44a1-2d9c9e6066dc&webSynclD=6ceb0e8d-

                         6a2d-11a0-4871-00ac978b9822&sessionGUID=66622569-1ba8-d6a7-a4e6-2b3410499bed)




                                                                                                                                        5/28/2020, 4:17 P1V
       Case
Campground    2:20-cv-14179-XXXX
           Search                             Document 1 Entered on FLSD Docket    06/04/2020 Page 38 of 87
                                                                          https://www.rvonthego.com/search-rv-resorts/results



                                             Reservations en Frangais (/reservations-en-francais)

                                    Need Help? Call 8 77-5 70 -2 26 7    Parlez-vous Frangais? 888-45 0-6 8 85


                                                           iH abla Espanol? 888-503-0546

                               Come work for us! (https://equitylifestyleproperties.wd5.myworkdayjobs.com/ELS)



           This site is protected by reCAPTCHA and the Google Privacy Policy (https://policies.google.com/privacy) and Terms of Service


                                                      (https://policies.google.com/terms) apply.


                            © 2020 Equity Lifestyle Properties, inc. All Rights Reserved Privacy Policy (/privacy-policy)




                                                                                                                                   5/28/2020,4:17 PM
       Case
Campground    2:20-cv-14179-XXXX
           Search                                                    Document 1 Entered on FLSD Docket 06/04/2020 Page 39 of 87
                                                                                                    https://rvonthego.com/search-rv-resoits/results


                                                                                NOTICE: C O V ID -19   Update » (/coronavirus-status)




        MENU
                         ENCORE                                         (/)
                            RV RESORTS            % ail§
         Group Reservations {/group-reservations}       1 Scratchpad {/scratchpad}          Sign in (https://reservations.rvonthegoxom/signjn.aspx?rp=%2Fsearch-ry-resorts%2Fresults)



          Book Nov

       Home(/} / RV Resorts & Campgrounds (/search-rv-resorts/j / Results




                                       RV Resorts & Campgrour



                                                                 Search Results: 2 RV Resorts & Campgrounds
                                                                        Use the search filters to find your perfect RV Resort or Campground.



          State
                                                                                                                           Gateway to Cape Cod RV Campground
               Massachusetts                                                                                               (/massachusetts/gateway-to-cape-cod-rv/)
                                                                                                                      ;    90 Stevens Road Rochester, MA 02770

          Region

               Ail Regions
                                                                                 (/massachusetts/gateway-to-
                                                                                 cape-cod-rv/)
           Camping Type                                                                                                       Explore & Resera(/Massachusetts/gateway-to-c;

               Cabins/Rentats                                   s/



           Resort Type                                                                                                     Sturbridge RV Resort (/massachusetts/sturbridge-
                                                                                                                           rv-resort/)
               Family Oriented (all ages)                        v                                                         19 Mashapaug Rd. Sturbridge, MA 01566

           Add Amenities                                        close
                  Clubhouse
                                                                                  (/massachusetts/sturbridge-rv-
           -      Swimming Pool                                                   resort/}
           ~      Fishing                                                                                                      Explore & Resen(/Massachusetts/sturbridge-r^
                  Near Beach
                  Creek / Lake / Canal / River or Ocean Frontage
                  WiFi
                  Pets Welcome
                  Nature/Hiking Trails
                  Mini Golf
                  Restroom/Shower Facilities
           -      Laundry Facilities
                  Playground
                  Horseshoes


 1                                                                                                                                                                                      5/28/2020, 12:27 PM
       Case
Campground    2:20-cv-14179-XXXX
           Search                                         Document 1 Entered on FLSD Docket 06/04/2020 Page 40 of 87
                                                                                         https://rvonthego.com/search-rv-resorts/results




                    Update Search

           View All Campgrounds (/search-rv-resorts
           /listall)

          Map Search (/search-rv-resorts/mapsearch)



                                                      Signup for Special Offers, Discounts and IV

                              First Name                          last Name                              Email Address                              S ig H S .J




                                   Like Us On Faceboobf (https://www.facebook.com/RVonth)
                           NEW! Camp USA Mobile App (/camp-usa)                   Cabins & Rentals (/vacation-rentals)             About RVontheGo (/about-us)

                                                                              Contact Us (/about-us/contact-us)

                   Thousand Trails Camping Pass (https://www.thousandtrails.com/membership-info?sessionGUID=eee19db4-dba9-81ee-

                   44a1-2d9c9e6066dc&webSynclD=6ceb0e8d-6a2d-11a0-4871-00ac978h9822&sessionGUID=841dbea7-8547-80de-874c-aee575d58698)

                                                                     Reservations en Franqais (/reservations-en-francais)

                                           Need Help? Call 877-570-2267        Parlez-vous Franqais? 888-450-6885            iHabla Esparioi? 888-503-0546

                                                       Come work for us! (https://eqtiitjfiifestyleproperties.wd5.fnyworkdayjobs.coni/ELS)



                                 This site is protected by reCAPTCHA and the Googie Privacy Policy (https://poiicies.google.com/privacy) and Terms of Service


                                                                                (https://policies.google.com/terms) appiy.


                                                    © 2020 Equity Lifestyle Properties, inc. All Rights Reserved Privacy Policy (/privacy-policy)




                                                                                                                                                                  5/28/2020, 12:27 PM
       Case
Campground   2:20-cv-14179-XXXX
           Search                                                           Document 1 Entered on FLSD Docket  06/04/2020 Page 41 of 87
                                                                                                            https://rvonthego.com/search-rv-resorts/results


                                                                                          N O T IC E : COVID-19 Update» (/coronavirus-status)




          M EN U          en co re'                                         (/)
                            RV RESORTS



         Hom6 (/)      Group Reservations (/group-reservations)       1 Scratchpad (/scratchpad)          Sign in (https://reservations.rvonthego.com/signin.aspx?rp=%2Fsearch-rv-res(irts%2Fresults)   B o o k N ow


         / RV Resorts 8 Campgrounds (/search-rv-resorts/) / Results




                                                                                  RV Resorts &
                                                                                  Campgrounds


                                                                            Search Results: 4 RV Resorts & Campgrounds
                                                                                  Use the search filters to find your perfect RV Resort or Campground.



            State
                                                                                                                                   Moody Beach RV Campground (/maine/moody-beach-
                  Maine                                                 V                                                          rv-campground/)
                                                                                                                                   266 Post Road Weils, ME 04090

            Region

                  All Regions                                           V
                                                                                                                                         .
                                                                                         (/maine/inoody-beach-rv-
                                                                                         campground/)
            Camping Type                                                                                                               Explore & Reserve (/Maine/moody-beach-rv-campc

                  Cabins/Rentals                                        V




                                                                                         ^                                 m.
             Resort Type                                                                                                            M t Desert Narrows Camping Resort (/maine/mt-desert-
                                                                                                                                    narrows-camping-resort/j
                  Family Oriented (all ages)                            V
                                                                                                                                    1219 State Hwy 3 Bar Harbor, ME 04609

             Add Amenities                                             close
                                                                                         r^ isk a r* *
                  Clubhouse
                                                                                          (/maine/mt-desert-narrows-
             i i Swimming Pool                                                            camping-resort/)
                : Fishing                                                                                                               E xplore & Reserve (/Maine/mt-desert-narrows-cam
                  Near Beach
               ■i Creek / Lake / Canal / River or Ocean Frontage
             L WiFi
                                                                                                                                    Narrows Too Camping Resort (/maine/narrows-too-
             ; : Pets Welcome
                                                                                                                                    camping-resort/)
             lZ      Nature/Hiking Trails                                                                                           1150 Bar Harbor Rd. Trenton, ME 04605
             l       Mini Golf
                     Restroom/Shower Facilities
                                                                                          ^           g           |                    ...
              J      Laundry Facilities
                                                                                          {/maine/narrows-too-camping-
             L       Playground                                                           resort/)
             r       Horseshoes                                                                                                         Explore & Reserve (/Maine/narrows-too-camping-rc


                                Update Search




1 n fl                                                                                                                                                                                                  5/28/2020, 12:26 P3V
       Case
Campground    2:20-cv-14179-XXXX
           Search                                                                           https://rvonthego.com/search-rv-resorts/results
                                                             Document 1 Entered on FLSD Docket 06/04/2020 Page 42 of 87

                                                                                                                        Patten Pond Camping Resort (/maine/patten-pond-
           View All Campgrounds f/search-rv-resorts
           /listail)                                                                                                    camping-resort/)
                                                                                                                        1470 Bucksport Rd Ellsworth, ME 04605
           Map Search (/search-rv-resorts/mapsearch)



                                                      Signup fo                                                .-Jiscounts and More!
                                                                         resort/)
                                   First Name                          Last Name                              Email Address                             Signup
                                                                                                                              Explore & Reserve (/Maine/patten-pond-camping-ri


                                Like Us On Facebook! f (https://www.facebook.com/RVontheGo/)
                                NEW! Camp USA Mobile App (/camp-usa)                   Cabins & Rentals (/vacation-rentals)             About RVontheGo (/about-us)

                                                                                   Contact Us (/about-us/contact-us)

                    Thousand Trails Camping Pass (https://www.thousandtrails.cDm/membership-info?sessionGUID=eee19db4-dba9-81ee-44a1-2d9c9e6066(lc8i

                    webSynclD=6ceb0e8d-6a2d-11a0-4871-O0ac978b9822&sessionGUID=841dbea7-8547-80de-874c-aee575d58698)

                                                                          Reservations en Frangais (/reservations-en-francais)

                                                Need Help? Call 877-570-2267        Parlez-vous Frangais? 888-450-6885            gHabia Espafiol? 888-503-0546

                                                            Come work for us! (https://equitylifestyleproperties.wd5.myworkdayjobs.com/ELS)


                                      This site is protected by reCAPTCHA and the Googie Privacy Policy (https://policies.google.com/privacy) and Terms of Service


                                                                                     (https://policies.googie.com/terms) apply.


                                                         ©2020 Equity Lifestyle Properties, Inc. Ail Rights Reserved Privacy Policy (/privacy-policy)




"> n f 7                                                                                                                                                              5/28/2020, 12:26 PM
       Case
Campground    2:20-cv-14179-XXXX
           Search                                                    Document 1 Entered on FLSD Docket 06/04/2020 Page 43 of 87
                                                                                                    https://rvonthego.com/search-rv-resorts/results



                                                                             NOTICE:   C O V ID -1 9 U p d a te » (/coron avirus-statu s)




         M EN U
                            EN C O R E 'W o tm n d {l]
                               RV R ES O R TS        t'f P jM i

          Group Reservations (/group-reservations)          1   Scratchpad (/scratchpad)          Sign in (https://reservations.rvonthego.com/signin.aspx?rp=%2Fsearch-rv-resorts%2Fresuits)



          B ook N ow

       H om e(/) /    RV Resorts & Campgrounds (/search-rv-resorts/) / Results




                                                                     RV Resorts &
                                                                     Cam pgrounds


                                                                Search Results: 2 RV Resorts & Campgrounds
                                                                     Use the search filters to find your perfect R V Resort or Campground.



           State
                                                                                                                                Bear Cave RV Campground (/michigan/bear-
                Michigan                                                                                                        cave-rv-campground/)
                                                                                                                                4085 Bear Cave Road Buchanan Buchanan, Ml 49107

           Region


                All Regions
                                                                                 (/michigan/bear-cave-rv-
                                                                                 campground/}

           C am ping Type                                                                                                           Explore & R eserv e (/M ich ig an /b ear-cave-

                Cabins/Rentals


           Resort Type
                                                                                                                                St Clair RV Resort (/michigan/st-clair-rv-
                                                                                                                                resort/)
                Family Oriented (ail ages)                       v                                                              1299 Wadhams Road Saint Clair, Ml 48079


           Add Am enities                                       close
           n         Clubhouse
                                                                                 (/michigan/st-clair-rv-resort/)
           Lj        Swimming Pool
           r;        Fishing                                                                                                        Explore & R eserv e (/M ic h ig a n /st-cla ir-rv
           D         Near Beach
           n         Creek / Lake / Canal / River or Ocean
                     Frontage
                     WiFi
            n        Pets Welcome
                     Nature/Hiking Trails



                                                                                                                                                                                     5/28/2020, 12:28 PM
       Case
Campground    2:20-cv-14179-XXXX
           Search                                          Document 1 Entered on FLSD Docket 06/04/2020 Page 44 of 87
                                                                                          https://rvonthego.com/search-rv-resorts/results



            Mini Golf
            Restroom/Shower Facilities
            Laundry Facilities
            Playground
            Horseshoes



                  Update Search

           View All Campgrounds (/searc        h-rv-
           resorts/listall)

           Map Search (/search-rv-resorts
           /mapsearch)



                                                    Signup for Special Offers, Discounts and IV

                          First Name                             Last Name                               Email Address                             Signup



                                  Like Us On Facebookf (https://www.facebook.com/RVonth)
                        NEW ! Camp U SA Mobile App (/eamp-usa)                   Cabins & Rentals (/vacation-rentals)               About RVontheGo (/about-us)

                                                                             Contact Us (/about-us/contact-us)

                   Thousand Trails Camping Pass (https://www.thousandtrails.com/membership-info?sessionGUID=eee19db4-dba9-81 ee-

                   44a1-2d9c9e6O66dc&w ebSynclD=6ceb0e8d-6a2d-11a0-4871-00ac978b9822& sessionGUID=841dbea7-8547-80de-874c-

                   aee575d58698)

                                                                    Reservations en Frangais f/reservations-en-francais)

                                        Need Help? Call 877-570-2267           Pariez-vous Frangais? 888-450-6885             iHabla Espahol? 888-503-0546

                                                       Come work for us! (https://equitylifestyleproperties.wd5.myworkdayjobs.com/ELS)



                                 This site is protected by reCAPTC HA and the Google Privacy Policy (https://policies.googie.com /privacy) and Terms o f Service



                                                                               (https://poiicies.google.com /term s) apply.



                                                   © 2020 Equity Lifestyle Properties, Inc. All Rights Reserved Privacy Policy (/privacy-policy)




o ...t o                                                                                                                                                           5/28/2020, 12:28 PV
       Case
Campground    2:20-cv-14179-XXXX
           Search                                          Document 1 Entered on FLSD Docket 06/04/2020 Page 45 of 87
                                                                                          https://rvonthego.com/search-rv-resorts/resuIts



                                                                                                                                                    NOTICE: COVID-19 Update

                                                   £ N C O R E T h o u s a n d {/)
                                    M EN U
                                                       R-V ft £ SCOTS         kgailg
            u                                 . „      .         . .. i .j  ..     G ro u p R e serva tio n s (/g ro u p -re se rva tio n s )   1    S c ra tch p a d (/s c ra tc h p a d )
            Home (/) / RV Resorts & Campgrounds (/search-rv-resorts/) / Results




                RV Resorts & Campgrour



                                             Search Results: 1 RV Resort or Campground
                                                Use the search filters to find your perfect RV Resort or Campground.



               State
                                                                                                                         Thousand Trails Las Vegas
                  Nevada                           v                                                                     RV Resort (/nevada/las-
                                                                                                                         vegas-rv-resort/)
                                                                                                                          4295 Boulder Hwy Las Vegas, N V 89121
               Region

                  All Regions                      v
                                                                     (/nevada/las-vegas-rv-resort/)

                Camping Type

                   Cabins/Rentals                  ^
                                                                                                                               Explore & Reseri(/Nevada^

                Resort Type

                   Family Oriented (all ages)      v



                Add Amenities                      close

                       Clubhouse

                       Swimming Pool




 1   '■’>                                                                                                                                                                     5/28/2020, 12:29 P N
       Case
Campground    2:20-cv-14179-XXXX
           Search                                Document 1 Entered on FLSD Docket 06/04/2020 Page 46 of 87
                                                                                https://rvonthego.com/search-rv-resorts/results



                Fishing                                                                                                               NOTICE: COVID-19 Update
                Near Beach

                Creek / Lake /        4/ RiveBNCOREThousand (/)
                                               RV RESORTS
                Ocean Frontage


                                                                            G ro u p Reserva tio ns (/g ro u p -re se rva tio n s )   1   S c ra tch p a d (/s c ra tc h p a d )
                Pets Welcome

                 Nature/Hiking Trails

          fzz    Mini Golf

                 Restroom/Shower Facilities

                 Laundry Facilities

                 Playground

                 Horseshoes




                  U pdate         Searc!

                View All Campgrounds
                (/search-rv-resorts/listall)

                Map Search (/search-rv-
                resorts/mapsearch)



                                      Signup for Special Offers, Discounts and IV
            First Name                         Last Name                         Email Address                                                S i € f H U ,J




                                Like Us On Facebookf (https://www.facebook.c
                                                                 /RVontheG^)
                               NEW! Camp USA Mobile App (/camp-usa)              Cabins & Rentals (/vacation-rentals)

                                      About RVontheGo (/about-us)         Contact Us (/about-us/contact-us)

                     Thousand Trails Camping Pass (https://www.thousandtrails.com/membership-

                         info?sessionGUID=eee19db4-dba9-81ee-44a1-2d9c9e6066dc&webSynclD=6ceb0e8d-

                         6a2d-11aO-4871-00ac978b9822&sessionGUID=841dbea7-8547-80de-874c-aee575d58698)

                                                   Reservations en Frangais (/reservations-en-francais)

                          Need Help? Call 877-570-2267     Parlez-vous Francis? 888-450-6885                 iHabla Espanoi? 888-503-0546

                                      Come work for us! (https://equitylifestyleproperties.wd5.myworkdayjobs.com/ELS)




                                                                                                                                                                 5/28/2020, 12:29 PM
       Case
Campground    2:20-cv-14179-XXXX
           Search                             Document 1 Entered on FLSD Docket 06/04/2020 Page 47 of 87
                                                                             https://rvonthego.com/search-rv-resorts/results



                                                                                                                                     NOTICE: COVID-19 Update
            This site is protected by reCAPTCHA and the Google Privacy Policy {https://policies.google.com/privacy) and Terms of Service




                             © 2020 Equity Lifestyle Properties, Inc. All Rights Reserved Privacy Policy (/privacy-policy)
                                                                           G ro u p Reserva tio ns (/g ro u p -re se rva tio n s )   1   S c ra tc h p a d (/s c ra tc h p a d )




    n
                                                                                                                                                                 5/28/2020, 12:29 PV
       Case
Campground    2:20-cv-14179-XXXX
           Search                                                                Document 1 Entered on FLSD Docket 06/04/2020 Page 48 of 87
                                                                                                                https://rvonthego.com/search-rv-resorts/results


                                                                                               N O TIC E: COVID-19 Update» (/coronavirus-status)



          MENU
                             ENCORE                                       n)
                                RV R E S O R T S       ( ’g f& J tfg




         Home (/}
                                      Group Reservations (/group-reservations)     t Scratchpad (/scratchpad)           Sign in (https://reservations.rvoiithego.com/signin.aspx?rp=%2Fsearch-ru-resorts%2Fresuits)   B ook Now


         / RV Resorts & Campgrounds (/search-rv-resorts/) / Results




                                                                                      RV Resorts &
                                                                                      Campgrounds


                                                                                 Search Results: 3 RV Resorts & Campgrounds
                                                                                       Use the search filters to find your perfect RV Resort or Campground.



            State
                                                                                                                                    |       Pine Acres Resort (/new-hampshire/pine-acres-resort/)
                   New Hampshire                                           ^                                                        ;       74 Freetown Road Raymond, NH 0 30 77



             Region


                   All Regions                                                                         ........ \ ’V'
                                                                                             (/new-hampshire/pine-acres-
                                                                                             resort/)                                          Explore & Reserve (/New-hampshire/pine-acres-resort/
             Cam ping Type


                   Cabins/Rentals                                           ~
                                                                                                                                            Sandy Beach RV & Camping Resort (/new-hampshire/sandy-
             Resort Type                                                                                                                    beach-rv-camping-resort/)
                                                                                                                                            6 77 Clement Hill Rd Contoocook, NH 03229
                   Family Oriented (all ages)                               ^


             Add Am enities                                                close
                                                                                             (/new-lrampshire/sandy-beaclt-
                      Clubhouse
                                                                                             rv-camping-resort/)
                      Swimming Pool                                                                                                            Explore & Reserve (/New-hampshire/sandy-beach-rv-ca
                      Fishing
                      Near Beach
                      Creek / Lake / Canal / River or Ocean Frontage
                                                                                                                                            Tuxbury Pond RV Resort {/new-hampshire/tuxbury-pond-rv-
                      WiFi
                                                                                                                                            resort/)
              it      Pets Welcome
                                                                                                                                        j   88 Whitehall Road South Hampton, NH 0 3827
             -        Nature /HikingTrails
             -        Mini Golf
                      Restroom/Shower Facilities
                                                                                              (/new-hampshire/tnxbury-pond-
                      Laundry Facilities
                                                                                              rv-resort/)
                      Playground                                                                                                                Explore & Reserve (/New-hampshire/tuxbury-pond-rv-ri
                      Horseshoes




                                     Update Search

                     View All Campgrounds (/search-rv-resorts/listall)

                     Map Search (/seareh-rv-resorts/mapsearoh)




 1   O
                                                                                                                                                                                                                      5/28/2020, 12:30 PM
       Case
Campground    2:20-cv-14179-XXXX
           Search                                        Document 1 Entered on FLSD Docket 06/04/2020 Page 49 of 87
                                                                                        https://rvonthego.com/search-rv-resorts/results



                                                        Signup for Special Offers, Discounts and IV

                                First Name                          last Name                              Email Address                              S ic jF iU p




                                     Like Us On Facebookf (https://www.facebook.com/RVonth)
                             NEW ! Gamp US A Mobile App (/camp-usa)                 Cabins & Rentals (/vacation-rentals)             About RVontheGo {/about-usj

                                                                                Contact Us (/about-us/contact-us)

              Thousand Trails Camping Pass (bttps://www.thousandtrails.com /membership-info?sessionGUID-eee19db4-dba9-81ee-44a1-2d9c9e6066dc&

              webSynclD=6ceb0e8d-6a2d-11a0-4871-00ac978b9822&sessionGUID=841dbea7-8547-80de-874c-aee575d58698)

                                                                       Reservations en Franpais (/reservations-en-francais)

                                             Need Help? Cali 877-570-2267         Parlez-vous Frangais? 888-450-6885           iHabla Espaiiol? 888-503-0546

                                                         Come work for us! (bttps://equitylifestyleproperties. wd5.myworkdavjobs.com/ELS)



                                   This site is protected by reCAPTCHA and the Google Privacy Policy (https://policies.google.com/privacy) and Terms of Service


                                                                                  (https://poiicies.google.com/terms) apply.


                                                      © 2020 Equity Lifestyle Properties, Inc. All Rights Reserved Privacy Policy (/privacy-policy)




0   rx -F 1                                                                                                                                                          5/28/2020, 12:30 PM
       Case
Campground    2:20-cv-14179-XXXX
           Search                                                                Document 1 Entered on FLSD Docket 06/04/2020 Page 50 of 87
                                                                                                                https://rvonthego.com/search-rv-resorts/results


                                                                                             NOTICE:   C0 V1D -19 U p d a te » (/coronavirus-status)



                                ENCORE W ^ v m n d (/)
                                 RV R E S O R T S
                                                  m m
                 Group Reservations {/group-reservations)       1 Scratchpad (/scratchpad)               Sign in (https://reservations.rvQnthego.com/sig!iin,aspx?rp=7o2Fsearch-rv-resorts%2Fresuits)   B o o k N ov


              Home{/) / RV Resorts & Campgrounds (/search-rv-resorts/)   I    Results




                                               RV Resorts & Campgrour



                                                                              Search Results: 6 RV Resorts I Campgrounds
                                                                                     Use the search filters to find your perfect RV Resort or Campground.



                 State
                                                                                                                                         Chestnut Lake RV Campground {/new-jersey
                      New Jersey                                             V                                                           /chestnut-lake-rv-campground/j
                                                                                                                                         631 Chestnut Neck Rd Port Republic, NJ 08241

                 Region
                                                                                                                                                         :

                      All Regions                                            V                                  ' ■, . Eyv":.'                      ,                   : ::
                                                                                              (/new-jersey/chestnut-lake-rv-
                                                                                              campground/)
                 Camping Type                                                                                                                   E x p lo re & Reserr(/New-jersey/chestnut-lake-rv-

                      Cabins/Rentals


                  Resort Type                                                                                                            Echo Farms Campground (/new-jersey/echo-farms-
                                                                                                                                         campground/)
                      Family Oriented (all ages)                             V                                                           3066 North Route 9 Ocean View, NJ 08230

                  Add Amenities                                              close                                                          '

                  47 Clubhouse
                                                                                              (/new-jersey/echo-farms-
                  s-'i Swimming Pool                                                          campground/)
                         Fishing                                                                                                                Explore & Reser^/New-jersey/echo-farms-camp
                         Near Beach
                      • Creek / Lake / Canal / River or Ocean Frontage
                  n      WiFi
                                                                                                                                          King Nummy Trail Campground (/new-jersey/king-
                  ;      Pets Welcome                                                         ■ b B B H B B B H W B m i !!                nummy-trail-campground/)
                  41 Nature / Hiking Trails                                                                                               205 Route 47 South Cape May Court House, NJ 08210
                  41 Mini Golf
                                                                                                                                                        / ,
                  □      Restroom/Shower Facilities
                         Laundry Facilities                                                   .
                                                                                              (/new-jersey/king-nummy-trail-
                  14 Playground                                                               campground/)
                  ■ i Horseshoes                                                                                                                Explore & Reseri(/New-jersey/kmg-nummy-trai




 1   ~ -T O
                                                                                                                                                                                                         5/28/2020, 12:31 PM
       Case
Campground    2:20-cv-14179-XXXX
           Search                                               Document 1 Entered on FLSD Docket 06/04/2020 Page 51 of 87
                                                                                               https://rvonthego.com/search-rv-resorts/results



                       Update Searc
                                                                                                                             Lake & Shore RV Resort (/new-jersey/Iake-shore-
              View All Campgrounds (/search-rv-resorts
                                                                                                                             rv-resort/)
              / listall)                                                                                                     515 Corson Tavern Road Ocean View, NJ 08230
              Map Search (/search-rv-resorts/mapsearch)




                                                                                                                                  Explore & Resen(/New-jersey/lake-shore-rv-r$




                                                                                                                             Mays Landing Campground (/new-jersey/mays-
                                                                                                                             landing-campground/)
                                                                                                                             1079 12th Avenue Mays Landing, NJ 08330




                                                                              (/new-jersey/mays-landing-
                                                                              campground/j
                                                                                                                                   Explore & Reseri(/New-jersey/mays-landing-cai




                                                                                                                                 Sea Pines RV Resort & Campground (/new-jersey
                                                                                                                                 /sea-pines-rv-resort-campgound/)
                                                                                                                                 1535 Route 9 Swainton, Ni 08210




                                                                              (/new jcrsey/sea-pines-rv-resort-
                                                                              campgound/)
                                                                                                                                     Explore & Reseri(/New-jersey/sea-pines-rv-reso



                                                             Signup for Special Offers, Discounts and Iv

                                   First Name                             Last Name                              Email Address                                    SicjXltt]|




                                        Like Us On Facebookf (https://www.facebook.com/RVonth)
                                NEW! Camp USA Mobile App (/camp-usa)                      Cabins & Rentals (/vacation-rentals)                 About RVontheGo (/about-us)

                                                                                      Contact Us (/about-us/contact-us)

                       Thousand Trails Camping Pass (https://www.thousandtrails.com/membership-info?sessionGUID=eee19db4-dba9-81ee-

                       44a1-2d9c9e6066do&webSynelD=6cebOe8d-6a2d-11aO-4871-OOac978b9822&sessionGUID=841dbea7-8547-80de-874c-aee575d58698)

                                                                              Reservations en Frangais (/reservations-en-francais)

                                                Need Help? Call 8 77-5 70 -2 2 6 7     Parlez-vous Frangais? 8 8 8 -4 5 0 -6 8 8 5     gHabla Espaiioi? 8 8 8 -5 0 3 -0 5 4 6

                                                               Com e work for us! (https://equityiifestyteproperties.wd5.m yworkdayjobs.com /ELS)



                                      This site is protected by reCAPTCHA and the Google Privacy Policy (https://poiicies.google.com/privacy) and Terms of Service


                                                                                        (https://policies.google.com/terms) apply.


                                                           © 2020 Equity LifeStyie Properties, Inc. Aii Rights Reserved Privacy Policy (/privacy-poiicy)




O   a   C O                                                                                                                                                                     5/28/2020, 12:31 PM
       Case
Campground    2:20-cv-14179-XXXX
           Search                                                      Document 1 Entered on FLSD Docket 06/04/2020 Page 52 of 87
                                                                                                      https://rvonthego.com/search-rv-resorts/results


                                                                                  NOTICE: C O V ID -19   Update » { / coronavirus-status)




          MENU
                            ENCORE'‘W jo m a a d y)
                             RV RESORTS
                                        m m
            Group Reservations (/group-reservations)      1 Scratchpad (/scratchpad)          Sign in (https://reservations.rvonthego.cQm/signin.aspx?rp=%2Fsearch-rv-resorts%2Fresuits)



            Book Now

         Home (/) / RV Resorts & Campgrounds (/search-rv-resorts/) / Results




                                                                          RV Resorts &
                                                                          Campgrounds


                                                                    Search Results: 4 RV Resorts & Campgrounds
                                                                          Use the search filters to find your perfect RV Resort or Campground.



            State
                                                                                                                               Alpine Lake RV Resort (/new-york/alpine-lake-rv-
                  New York                                                                                                     resort/)
                                                                                                                               78 Heath Rd Corinth, NY 12822

            Region

                  All Regions
                                                                                   (/new-york/aipine-lake-rv-
                                                                                   resort/)
             Camping Type                                                                                                         Explore & Reserve (/New-york/alpine-lake-rv-i

                  Cabins/Rentals                                   V



             Resort Type                                                                                                       Brennan Beach RV Resort {/new-york/brennan-
                                                                                                                               beach-rv-resort/)
                  Family Oriented (all ages)                                                                                   80 Brennan Beach Pulaski, NY 13142

             Add Amenities                                        close
             i— Clubhouse
                                                                                    j/new-york/brennan-beach-rv-
             t-      Swimming Pool                                                  resort/)
                     Fishing                                                                                                       Explore & Reserve (/New-york/brennan-beach-
             f-      Near Beach
             tc      Creek / Lake / Canal / River or Ocean Frontage
                     Wifi
             f-      Pets Welcome
                     Nature / Hiking Trails
                     Mini Golf
                     Restroom/Shower Facilities
             CF      Laundry Facilities
                                                                                    (/new-york/lake-george-escape-
                     Playground



 1   O                                                                                                                                                                                     5/28/2020, 12:32 PM
       Case
Campground    2:20-cv-14179-XXXX
           Search                                          Document 1 Entered on FLSD Docket 06/04/2020 Page 53 of 87
                                                                                          https://rvonthego.com/search-rv-resorts/results


             Horseshoes                                               campground/)                                Lake George Escape Campground (/new-york/lake-
                                                                                                                  george-escape-campground/)
                                                                                                                  175 East Schroon River Rd Diamond Point, NY 12824
                    Update S e a rch
                                                                                                                                          ./

            View All Campgrounds (/search-rv-resorts
            /listaii)                                                                                               : "        /.

            Map Search (/search-rv-resorts/mapsearch)
                                                                                                                      Explore & Reserve (/New-york/lake-george-esc

                                                  Signup for Special Offers, Discounts and More!

                               First Name
                                                                   lBt'                                    i,! AddressRondout Valley RV C S ftfP & n d (/new-
                                                                                                                      york/rondout-valley-rv-campground/)
                                                                                                                   105 Mettacahonts Rd, Accord, NY 12404

                            Like Us On Facebook! ■/ '                                      --.//w*          iacebook.com/RVontheGo/)
                            NEW! Camp USA Mobile App {/camp-usr..                l;abi      -r a ta ls :           mtals)           About RVontheGo (/about-us)



                    Thousand Trails Camping Pass (https.V/ww w.thi$ffi$MI^m /membership-info?sessionGUID=eee19db4-dba9-81ee-
                                                                                                                       Explore & Reserve (/New-york/rondout-valley-:
                    44a1-2d9c9e6066dc&webSyncID=6ceb0e8d-6a2d-11aO-4871-00ac978b9822S:sessionGUID='841ctbea7-8547-8Ode-874c-

                    aee575d58698)

                                                                      Reservations en Frangais (/reservations-en-francais)

                                            Need Help? Call 877-570-2267      Parlez-vous Frangais? 888-450-6885            iHabla Espaiiol? 888-503-0546

                                                        Come work for us! (https://equitylifestyleproperties.wd5.myworkdayjobs.com/ELS)



                                  This site is protected by reCAPTCHA and the Google Privacy Policy (https://policies.google.com/privacy) and Terms of Service


                                                                              (https://poticies.googie.com/terms) apply.


                                                     © 2020 Equity Lifestyle Properties, inc. All Rights Reserved Privacy Policy (/privacy-policy)




O   A f O                                                                                                                                                             5/28/2020, 12:32 PM
       Case
Campground    2:20-cv-14179-XXXX
           Search                                                                   Document 1 Entered on FLSD Docket 06/04/2020 Page 54 of 87
                                                                                                                   https://rvonthego.com/search-rv-resorts/results


                                                                                                  N O TIC E: COVID-19 Update» (/coronavirus-status)



           MENU
                                ENCORE Womaadw
                                   RVRESORTS             &   &   l4 g



                                     Group Reservations (/group-reservations)       1 Scratchpad (/scratchpad)        Sign in (https://reservations.rvonthego.com/signin.aspx?rp=%2Fsearch-rv-resorts%2Fresults)   B ook N ow
         Home {/)

         / RV Resorts & Campgrounds (/search-rv-resorts/) / Results




                                                                                         RV Resorts &
                                                                                         Campgrounds


                                                                                    Search Results: 6 RV Resorts & Campgrounds
                                                                                         Use the search filters to find your perfect RV Resort or Campground.



            State
                                                                                                                                          Forest Lake RV & Camping Resort (/north-carolina/forest-
                      North Carolina                                                                                                      lake-rv-camping-resort/j
                                                                                                                                          192 Thousand Trails Dr Advance, NC 2 70 0 6

             Region

                  All Regions
                                                                                                (/north-caro lina/forest-l ake-rv-
                                                                                                camp ing-resort/)
             Camping Type                                                                                                                     Explore & Reserve (/North-carolina/forest-lake-rv-cam

                      Cabins/Rentals                                            V



             Resort Type                                                                                                                  Goose Creek RV & Camping Resort {/north-caroiina/goose-
                                                                                                                                          creek-rv-camping-resort/)
                      Select Resort Type                                        v                                                         350 Red Barn Road Newport, NC 2 8 5 70


             Add Amenities                                                  dose

                         Clubhouse
                                                                                                (/north carolina/goose-creek-rv-
             J           Swimming Pool                                                          camping-resort/J
             ~           Fishing                                                                                                              Explore & Reserve (/North-carolina/goose-creek-rv-cai
                  •      Near Beach
             n           Creek / Lake / Canal / River or Ocean Frontage
              J          WiFi
                                                                                                                                           Green Mountain Park (/north-carolina/green-mountain-
             _i          Pets Welcome
                                                                                                                                           park/J
             ■-J         N ature/H iking Trails                                                                                            249 5 Dimmette Rd. Lenoir, NC 2 8 6 45
             J           Mini Golf

             J           Restroom/Shower Facilities
                         Laundry Facilities
              J          Playground
                  1      Horseshoes                                                                                                           Explore & Reserve (/North-carolina/green-mountain-p<


                                       Update Search
                                                                                                                                           Lake Myers RV & Camping Resort (/north-carolina/iake-
                        View Ail Campgrounds (/search-rv-resorts/lista!l)                                                                  myers-rv-camping-resort/)
                                                                                                                                           28 62 U .S . 64 West Mocksville, NC 2 70 2 8
                        Map Search (/search-rv-resorts/mapsearch)




 1   O
                                                                                                                                                                                                                   5/28/2020, 12:32 PM
       Case
Campground    2:20-cv-14179-XXXX
           Search                                       Document 1 Entered on FLSD Docket 06/04/2020 Page 55 of 87
                                                                                       https://rvonthego.com/search-rv-resorts/results




                                                                   (/north-caraiina/lake-myers-rv-
                                                                   oamping-resort/)
                                                                                                                    Explore & Reserve (/North-carolina/lake-myers-rv-can




                                                                                                                 Twin Lakes RV & Camping Resort (/north-earolina/twin-
                                                                                                                 lakes-rv-camping-resort/)
                                                                                                                 1618 Memory Lane Chocowinity, NC 2 78 17
                                                                   m


                                                                    (/north-caro iina/twin- lakes-rv-
                                                                    camping-resort/)
                                                                                                                     Explore & Reserve (/North-carolina/twin-lakes-rv-cam




                                                                                                                 White Oak Shores (/north-earolina/white-oak-shores/)
                                                                                                                 4 0 0 Wetherington Landing Road Stella, NC 28582




                                                                    (/north-carolina/white-oak-
                                                                    shores/)                                         Explore & Reserve (/North-carolina/white-oak-shores/)



                                                        Signup for Special Offers, Discounts and IV
                                First Name                          Last Name                            Email Address                                S ic f f iU p




                                     Like Us On Facebookf (https://www.facebook.com/RVonth)
                             NEW! Camp USA Mobile App (/camp-usa)                 Cabins & Rentals (/vacation-rentals)             About RVontheGo (/about-us)

                                                                             Contact Us (/about-us/contact-us)

               Thousand Trails Camping Pass (bttps://ivww.thousandtrail$,com/membersbip-info?sessionGUID=eee19db4-dba9-81ee-44a1-2d9D9e6066dc&

               webSynclD=6cebOe8d-6a2d-11a0-487l-00ac978b9822&sessionGUID=841dbea7-8547-80de-874c-aee575d58698)

                                                                       Reservations en Franpais (/reservations-en-francais)

                                             Need Help? Call 877-570-2267       Parlez-vous Franqais? 888-450-6885           ^Habla Espanof? 888-503-0546

                                                         Come work for us! (https://equitylifestyleproperties.wd5.myworkdayiobs.com/ELS)



                                   This site is protected by reCAPTCHA and the Google Privacy Policy (https://policies.google.com/privacy) and Terms of Service


                                                                                (https://policies.google.com/terms) apply.


                                                      © 2020 Equity Lifestyle Properties, Inc. All Rights Reserved Privacy Policy (/privacy-policy)




                                                                                                                                                                      5/28/2020, 12:32 PM
       Case
Campground    2:20-cv-14179-XXXX
           Search                                                  Document 1 Entered on FLSD Docket 06/04/2020 Page 56 of 87
                                                                                                  https://rvonthego.com/search-rv-resorts/results



                                                                           NOTICE:   COVID-19 Update» (/coronavirus-status)


          M EN U
                          EN CO RE                                 M d H)
                               RV R E S O R TS
                                                    W am
           Group Reservations (/group-reservations)       1   Scratchpad (/scratchpad)       Sign in (https://reservations.rvonthego.com/signin.aspx?rp=%2Fsearch-rv-resorts%2Fresults)



            B ook N ow

         Home (/} / RV Resorts & Campgrounds f/search-rv-resorts/) / Results




                                                                   RV Resorts &
                                                                   Cam pgrounds


                                                              Search Results: 2 RV Resorts & Campgrounds
                                                                   Use the search filters to find your perfect RV Resort or Campground.



            State
                                                                                                                       Kenisee Lake RV Campground (/ohio
                  Ohio                                        V                                                        /kenisee-lakes-rv-campground/)
                                                                                                                       2021 Mill Creek Rd Jefferson, OH 44047

            Region


                  Ail Regions                                 V


                                                                               (/ohio/kenisee-lakes-rv-
                                                                               campground/)
             C am ping Type                                                                                                Explore & Reserve (/Ohio/benisee-lakes'

                  Cabins/Rentals                               V




             Resort Type
                                                                                                                       Wilmington RV Resort (/ohio/wilmington-rv-
                                                                                                                       resort/)
                  Family Oriented (all ages)                   V
                                                                                                                       1786 State Route 380 Wilmington, OH 45177


             Add Am enities                                   close
                     Clubhouse
                                                                               (/ohio/wilmington-rv-resort/)
             ;J      Swimming Pool
                     Fishing                                                                                               Explore & Reserve (/Ohio/wilmington-rv’
                     Near Beach
                     Creek / Lake / Canal / River or Ocean
                     Frontage


                  ^ Pets Welcome
                     Nature/Hiking Trails



 1   O
                                                                                                                                                                               5/28/2020, 12:33 PM
       Case
Campground    2:20-cv-14179-XXXX
           Search                                                                              https://rvonthego.com/search-rv-resorts/results
                                                                Document 1 Entered on FLSD Docket 06/04/2020 Page 57 of 87

         '■"i   Mini Golf
         L:      Restroom/Shower Facilities
                 Laundry Facilities
         -       Playground
             1 Horseshoes



                       Update Search

                View All Campgrounds (/search-rv-
                resorts/listall)

                Map Search {/search-rv-resorts
                / mapseareh)



                                                         Signup for S pecial Offers, D iscounts a n d IV

                               First Name                             Last Name                               Email Address                            S ig n u p




                                       Like Us On F a c e h o o H (https://www.facebook.com/RVonth)
                            NEW ! Camp U S A Mobile App (/camp-usa)                   Cabins & Rentals (/vacation-rentals)               About RVontheGo (/about-us)

                                                                                  Contact Us (/about-us/contact-us)

                        Thousand Trails Camping Pass (https://www,thousandtrails,com/mem bership-info?sessionGUID=eee19db4-dba9-81ee-

                        44a1-2d9c9e6O 66 dc&w ebSynclD =6ceb0e8d-6 a2d-11aO-4871-O0ac978b9822& sessionG UID =841dbea7-8547-8Ode-874c-

                        aee575d58698)

                                                                        Reservations en Frangais (/reservations-en-francais)

                                            Need Help? Call 877-570-2267            Parlez-vous Frangais? 888-450-6885             iHabla Espaiiol? 888-503-0546

                                                           Come work for us! (https://equitylifestyleproperties.wd5.myworkdayjobs.com/ELS)



                                      This site is protected by reCAPTC HA and the Google Privacy Policy (https://policies.google.com /privacy) and Terms o f Service



                                                                                    (https://poiicies.google.com /term s) apply.



                                                       © 2020 Equity Lifestyle Properties, Inc. Ail Rights Reserved Privacy Policy (/privacy-policy)




O A fO                                                                                                                                                                  5/28/2020, 12:33 PM
       Case
Campground    2:20-cv-14179-XXXX
           Search                                                                                       https://rvonthego.com/search-rv-resorts/results
                                                                         Document 1 Entered on FLSD Docket 06/04/2020 Page 58 of 87

                                                                                  NOTICE: C Q V ID -1 9   U p d a te » (/coronavirus-status)



                              ENCORE W jjoagand (/)
            MENU
                               m RESORTS

             Group Reservations (/group-reservations)       1 Scratchpad (/scratchpad)          Sign in (https://reservations.rvonthego.com/signin.aspx?rp=%2Fsearcli-rv-resorts%2Fresults)



              Book Now

           Home {/) / RV Resorts & Campgrounds {/search-rv-resoris/} / Results




                                                                         RV Resorts &
                                                                         Campgrounds


                                                                    Search Results: 6 RV Resorts & Campgrounds
                                                                           Use the search filters to find your perfect RV Resort or Campground.



              State
                                                                                                                                 Bend-Sunriver RV Campground (/oregon/bend-
                    Oregon                                          V
                                                                                                      .                          sunriver-rv-campground/)
                                                                                         h e
                                                                                                                                 17480 South Century Dr Bend, OR 97707
                                                                                                                                                             i
              Region                                                                                                                                         : .. :

                    All Regions                                     V


                                                                                    {/oregon/bend-sunriver-rv-
                                                                                    campground/)
               Camping Type                                                                                                            Explore & Reserve (/Oregon/bend-sunriver-rv

                    Cabins/Rentals                                   V




               Resort Type                                                                                                        Mt Hood Village RV Resort (/oregon/mt-hood-
                                                                                                                                  village-rv-resort/)
                    Family Oriented (all ages)                       V
                                                                                                                                  65000 E. Hwy 26 Welches, OR 97067

               Add Amenities                                       close
               J       Clubhouse                                                                                                                                       :
                                                                                     (/ofegon/mt-hood-viilage-rv-
               J       Swimming Pool                                                 resort/}
               ■u Fishing                                                                                                              Explore & Reserve (/Oregon/mt-hood-village-:
               -i      Near Beach
               :J      Creek / Lake / Canal / River or Ocean
                       Frontage
                                                                                                                                  Pacific City RV & Camping Resort (/oregon
               J       WiFi
                                                                                                                                  /pacific-city-rv-camping-resort/)
               :-      Pets Welcome
                                                                                                                                  30000 Sandlake Rd Cloverdale, OR 97112
               ->      Nature/Hiking Trails
               - 1 Mini Golf                                                                                                       j
                    ! Restroom/Shower Facilities                                     ^                H
               •■f Laundry Facilities



 i „f- i                                                                                                                                                                                      5/28/2020, 12:34 PM
       Case
Campground    2:20-cv-14179-XXXX
           Search                                                                         https://rvonthego.com/search-rv-resorts/results
                                                           Document 1 Entered on FLSD Docket 06/04/2020 Page 59 of 87

           —1 Playground                                         (/oregon/pacific-city-rv-camping-
                                                                 resort/J
           -    Horseshoes
                                                                                                                    Explore & Reserve (/Oregon/pacific-city-rv-ca

                      Update Search

               View All Campgrounds (/search-rv-resorts                                   IB lll   ■M          Seaside RV Resort (/oregon/seaside-rv-resort/)
               /listall)
                                                                                    'Wm                        170312th Avenue Seaside, OR 97138
               Map Search (/search-rv-resorts/mapsearch)
                                                                 ■ M H a S H
                                                                 jjH B K l!
                                                                                                 H
                                                                  (/oregon/seaside-rv-resort/)
                                                                                                                    Explore & Reserve (/Oregon/seaside-rv-resort




                                                                                                      .        South Jetty RV & Camping Resort (/Oregon
                                                                  jjj|,      ■                            .    /south-jetty-rv-camping-resort/)
                                                                                                               5010 S jetty Rd Florence, OR 97439



                                                                                        '& L -                        :   ■
                                                                  (/oregon/south-jetty-rv-camping-
                                                                  resort/}
                                                                                                                    Explore & Reserve (/Oregon/south-jetty-rv-ca:




                                                                                                                   Whalers Rest RV & Camping Resort (/oregon
                                                                                                                   /whalers-rest-rv-camping-resort/)
                                                                                                                   50 S E 123 Street South Beach, OR 97366




                                                                  (/oregon/whaiers-rest-rv-
                                                                  camping-resort/)
                                                                                                                     Explore & Reserve (/Oregon/whalers-rest-rv-c



                                                     Signup for Special Offers, Discounts and IV

                                  First Name                   Last Name                           Email Address                     Signup




 ? n f A                                                                                                                                                 5/28/2020, 12:34 PM
       Case
Campground    2:20-cv-14179-XXXX
           Search                                                                 https://rvonthego.com/search-rv-resorts/results
                                                   Document 1 Entered on FLSD Docket 06/04/2020 Page 60 of 87


                            Like Us On Facebook f (https://www.facebook.com/RVonth)
                     NEW! Camp USA Mobile App (/camp-usa)               Cabins & Rentals (/vacation-rentals)             About RVontheGo (/about-us)

                                                                   Contact Us (/about-us/contact-us)

               Thousand Trails Camping Pass (https://www.thousandtrails.com/membership-info?sessionGUID=eee19db4-dba9-81ee-

               44a1-2d9c9e6066dc&webSynclD=6cebOe8d-6a2d-11aO-4871-OOac978b9822&sessionGUID=841dbea7-8547-80de-874c-

               aee575d58698)

                                                             Reservations en Frangais (/reservations-en-francais)

                                 Need Help? Call 877-570-2267        Parlez-vous Frangais? 888-450-6885           iHabla Espanol? 888-503-0546

                                               Come work for us! (https://equitylifestyleproperties.wd5.myworkdayjobs.com/ELS)



                           This site is protected by reCAPTCHA and the Google Privacy Policy (https://policies.google.com/privacy) and Terms of Service


                                                                     (https://poiicies.googie.com/terms) apply.


                                            © 2020 Equity Lifestyle Properties, Inc. All Rights Reserved Privacy Policy (/privacy-policy)




 1 nf                                                                                                                                                     5/28/2020, 12:34 PM
Campground
       CaseSearch
              2:20-cv-14179-XXXX                                                                                    https://rvonthego.com/seareh-rv-resorts/results
                                                                                     Document 1 Entered on FLSD Docket 06/04/2020 Page 61 of 87

                                                                                                    N O TIC E: COVID-19 Update » (/coronavirus-status)



                                 ENCORE'T$WS&*xlv)
                                    H V R ESO RTS
                                                         Igam
          Home (/)
                                      Group Reservations (/group-reservations)       1   Scratchpad {/scratchpad}      Sign in {https://reservations.rvQnthego.com/signin.aspx?rp=°/o2Fsearch-rv-resorts%2Fresults}   Book N ow


          / RV Resorts & Campgrounds {/search-rv-resorts/J / Results




                                                                                           RV Resorts &
                                                                                           Campgrounds


                                                                                     Search Results: 12 RV Resorts & Campgrounds
                                                                                           Use the search filters to find your perfect R V Resort or Campground.



             S ta te
                                                                                                                                 Ska       Appalachian RV Campground (/pennsylvania/appalachian-
                   Pennsylvania                                              v                                                             rv-campground/)
                                                                                                                                           60 Motel Dr. Shartlesville, PA 13554

             Region

                   All Regions                                               v
                                                                                                  (/pennsylvania/appalachian iv-
                                                                                                  campgrmind/}

              C am p ing Type                                                                                                                  Explore & Reserve (/Pennsylvania/appalachian-rv-cair

                       Cabins/Rentals                                        ^



              Resort Type                                                                                                                  Circle M RV & Camping Resort (/pennsylvania/circle-m-rv-
                                                                                                                                           camping-resort/}
                       Family Oriented (all ages)                                v                                                         2111 Millersville Rd Lancaster, PA 176 03


              Add A m en ities                                              close

              -          Clubhouse
                                                                                                   {/pennsytvania/circie-m-rv-
                         Swimming Pool                                                             cam ping-resort/)
                  -1      Fishing                                                                                                              Explore & Reserve (/Pennsylvania/circle-m-rv-campin
              -           Near Beach
                  i       Creek / Lake / Canal / River or Ocean Frontage
                          WiFi
                                                                                                                                            Drummer Boy Camping Resort (/pennsylvania/drummer-
                          Pets Welcome
                                                                                                                                            boy-camping-resort/)
                   i      Nature /H iking Trails                                                                                            13 0 0 Hanover Street Gettysburg, PA 1732 5
                   '      Mini Golf
                          Restroom/Shower Facilities
                          Laundry Facilities
              J           Playground                                                               camping-resort/)
                  ’i      Horseshoes                                                                                                           Explore & Reserve (/Peimsylvania/drummer-boy-camj


                                       Update Search
                                                                                                                                            Gettysburg Farm RV Campground (/Pennsylvania
                         View A ll Campgrounds (/seareh-rv-resorts/listall)                                                                 /gettysburg-farm-rv-campground/j
                                                                                                                                            62 0 0 Big Mount Rd. Dover, PA 173 15
                         Map Search (/search-rv-resorts/mapsearch)




1 rvfrs                                                                                                                                                                                                               5/28/2020, 12:35 PM
       Case
Campground    2:20-cv-14179-XXXX
           Search                                                 https://rvonthego.com/search-rv-resorts/results
                                   Document 1 Entered on FLSD Docket 06/04/2020 Page 62 of 87



                                                                      .J
                                        (/pennsylvania/gettysburg-farm-
                                        rv-campground/)

                                                                               Explore & Reserve (/Pennsylvania/gettysburg-farm-rv-




                                                                            Hershey RV & Camping Resort (/pennsylvania/hershey-rv-
                                                                            camping-resort/)


                                        ■M i
                                                                            493 S M t Pleasant Rd Lebanon, PA 170 4 2




                                        (/pennsylvania/hershey-rv-
                                        camping-resort/}
                                                                               Explore & Reserve (/Pennsylvama/hershey-rv-campinc




                                                                            PA Dutch Country RV Resort (/pennsylvania/pa-dutch-
                                                                            country-rv-resort/)
                                                                            185 Lehman Rd. ManheSm, PA 17545




                                         (/pennsylvania/pa-dutch-country-
                                         rv-resort/)
                                                                                Explore & Reserve (/Pennsylvania/pa-dutch-country-r\




                                                                            Robin Hill RV Resort & Campground (/pennsylvania/robin-
                                                                            hiil-rv-resort-campground/)
                                                                            149 Robin Hill Rd. Lenhartsville, PA 195 34




                                         (/pennsylvania/robin-hiII tv-
                                         resort-eampground/J
                                                                                Explore & Reserve (/Pennsylvania/robin-hill-rv-resort-




                                                                             Round Top Campground (/pennsylvania/round-top-
                                                                             campground/)
                                                                             180 Knight Road Gettysburg, PA 1732 5




                                         (/pennsylvania/round-top-
                                         campground/)
                                                                                 Explore & Reserve (/Pennsylvania/round-top-campgroi




                                                                             Scotrun RV Resort (/pennsylvania/seotrun-rv-resort/)
                                                                             Route 611 Scotrun, PA 18355




                                          (/pennsylvania/scotrun-rv-




 T n fa                                                                                                                      5/28/2020, 12:35 PM
Campground
       CaseSearch
              2:20-cv-14179-XXXX                                                                     https://rvonthego.com/search-rv-resorts/results
                                                                      Document 1 Entered on FLSD Docket 06/04/2020 Page 63 of 87

          resort/)
                                                           Explore & Reserve (/Pennsylvania/scotrun-rv-resort/)



        Results 1 -9 of 12


           < Prev       1 | 2 (/search-rv-resorts/results/page-2)            Next > (/search-rv-resorts/results/page-2)




                                                                      Signup for Special Offers, Discounts and IV
                                              First Name                         Last Name                             Email Address                            S ic J H H fl




                                                   Like Us OnFacebookf (https://www.facebook.com/RVonth)
                                            NEW ! Camp U S A Mobile App {/camp-usa)              Cabins & Rentals (/vacation-rentals)             About RVontheGo (/about-us)

                                                                                             Contact Us (/about-us/contact-us)

                             Thousand Trails Camping Pass (https://www.thousandtraiis.corn/m em bership-info?sessianGUID=eee19db4-dba9-81ee-44al-2d9c9e6066dcfi

                             w eb$ynclD=6cebQe8d-6a2d-11aQ-4871-0Qac978b9822&sessionGUID=841dbea7-8547-80de-874c-aee575d58698)

                                                                                     Reservations en Frangais (/reservations-en-francais)

                                                           Need Help? Call 877-570-2267        Parlez-vous Frangais? 888-450-6885           iHabla Espanol? 888-503-0546

                                                                       Come work for us! (https://equityMfestyleproperties.wd5.myworkdayjobs.com/ELS)



                                                 This site is protected by reCAPTCHA and the Google Privacy Policy (https://poiicies.google.com/privacy) and Terms of Service


                                                                                               (bttps.7/policies.goog)e.com/terms) apply.


                                                                    © 2020 Equity Lifestyle Properties, Inc. All Rights Reserved Privacy Policy (/privacy-policy)




 ? nf                                                                                                                                                                           5/28/2020, 12:35 PM
Campground
       CaseSearch
              2:20-cv-14179-XXXX                                              https://www.rvonthego.com/search-rv-resorts/results/page-2
                                                       Document 1 Entered on FLSD    Docket 06/04/2020 Page 64 of 87


                                                      N O T IC E : C0V 1D-19 Update» (/coronavirus-status)



            MENU
                           £>-iC


             Group Reservations (/group-reservations)       4 Scratchpad (/scratchpad)



                 Sign in (https://reservations.rvonthego.com/signin.aspx?rp=%2Fsearch-rv-resorts%2Fresu!ts°/o2Fpage-2)    Book Nov

           Home (/) / RV Resorts & Campgrounds (/search-rv-resorts/) / Results




             RV Resorts & Campgrour



                                      Search Results: 12 RV Resorts & Campgrounds
                                             Use the search filters to find your perfect RV Resort or Campground.
          2Fpage-2)
              State
                                                                                                        Spring Gulch RV
                  Pennsylvania                   V                                                      Campground
                                                                                                        (/pennsylvania/spring-
                                                                                                        gulch-rv-campground/)
              Region
                                                                                                         475 Lynch R dNew Holland, PA 17557

                  All Regions
                                                                  (7pennsylvania/spring-gulch-rv-
                                                                  campground/J
               Cam ping Type


                  Cabins/Rentals                 V




                                                                                                             Explore & R es e n (/Penns’
               Resort Type


                  Family Oriented (all ages) v




 1 nf ^                                                                                                                                5/28/2020, 4:35 PM
Campground Search                                                                 https://www.rvonthego.com/search-rv-resorts/results/page-2
       Case   2:20-cv-14179-XXXX                           Document 1 Entered on FLSD    Docket 06/04/2020 Page 65 of 87


                                                                                                              Sun Valley RV
              Add Amenities                      close
                                                                                                              Campground
                   5    Clubhouse
                                                                                                              (/pennsylvania/sun-
              o         Swimming Pool                                                                         valley-rv-resort/)
              L/        Fishing

                        Near Beach
                                                                                   am                         451 East Maple Grove Road, Narvon,
                                                                                                              PA 17555


                        Creek / Lake / Canal / River
                                                                      (/pennsylvania/sun-valley-rv-
                                                                      resort/)
                        or Ocean Frontage

              □         WiFi

                        Pets Welcome

                        Nature / Hiking Trails

                   ■■   Mini Golf                                                                                Explore & R eseri (/P en n s’
               -        Restroom/Shower Facilities
                                                                                                              Timothy Lake South RV
               c        Laundry Facilities
                                                                                                              (/pennsylvania/timothy-
               Q        Playground                                                                            lake-south-rv/)
                        Horseshoes                                                                            2043 Allegheny Lane East
                                                                                                              Stroudsburg, PA 18302



                         Update Searc                                  (/pennsyivaiiia/iimothy-lako-
                                                                       south-rv/}

                        View All Campgrounds
                        (/search-rv-resorts/listall)

          2 F n a ? e -ifP Search {/search-rv-
              p 6 resorts/mapsearch)                                                                              Explore & R e se ri (/P en n s’


                                         Signup for Special Offers, Discounts and Iv
                                                                     Results 10-12 of 12
              First Name                                 Last Name                          Email Address                          Sigttm i
                                                                        < Prev (/search-rv-resorts/results)     1 (/search-rv-resorts/results)      2

                                                                        Next >
                                    Like Us On Facebookf (https://www.facebook.c
                                                    /RVontheGc)
                                    NEW! Camp USA Mobile App (/camp-usa)                   Cabins & Rentals (/vacation-rentals)

                                             About RVontheGo (/about-us)             Contact Us (/about-us/contact-us)

                               Thousand Trails Camping Pass (https://www.thousandtrails.com/membership-

                               info?sessionGUID=eee19db4-dba9-81ee-44a1-2d9c9e6066dc&webSynclD=6ceb0e8d-

                               6a2d-11a0-4871-00ac978b9822&sessionGUID=66622569-1ba8-d6a7-a4e6-2b3410499bed)




 2 of 3                                                                                                                                          5/28/2020, 4:35 PM
Campground
       CaseSearch
              2:20-cv-14179-XXXX                                         https://www.rvonthego.com/search-rv-resorts/results/page-2
                                                  Document 1 Entered on FLSD    Docket 06/04/2020 Page 66 of 87


                                                 Reservations en Frangais (/reservations-en-francais)

                                        Need Help? Call 8 77-5 70 -2 26 7    Parlez-vous Frangais? 888-45 0-6 8 85


                                                                iH abla Espanol? 888-503-0546

                                   Come work for us! (https://equitylifestyleproperties.wd5.myworkdayjobs.com/ELS)



               This site is protected by reCAPTCHA and the Google Privacy Policy (https://policies.google.com/privacy) and Terms of Service


                                                          (https://policies.google.com/terms) apply.


                                © 2020 Equity Lifestyle Properties, Inc. All Rights Reserved Privacy Policy (/privacy-policy)




           2Fpage-2)




 t n f l                                                                                                                               5/28/2020,4:35 P U
       Case
Campground    2:20-cv-14179-XXXX
           Search                                             Document 1 Entered on FLSD Docket 06/04/2020 Page 67 of 87
                                                                                             https://rvonthego.com/search-rv-resorts/results



                                                                    NOTICE: C0V1D-19 Update» {/coronavirus-status)



          M ENU
                             ENCORE                                       {/)
                                  RVRESORTS



           Group Reservations (/group-reservations)       1 Scratchpad (/scratchpad)



                  Sign in (https://reservations.rvonthego.com/signin.aspx?rp=%2Fsearch-rv-resorts%2Fresults)   B ook N o w



         Home (/) / RV Resorts & Campgrounds (/search-rv-resorts/) / Results




                                                         RV Resorts &
                                                         Campgrounds


                                                      Search Results:                1 RV Resort or Campground
                                                          Use the search filters to find your perfect RV Resort or Campground.



            State
                                                                                                                Carolina Landing RV Resort (/soutti-
                  South Carolina                         V                                                      carolina/carolina-landing-rv-resort/)
                                                                                                                120 Carolina Landing Drive Fair Play, SC 2 9 6 4 3


            Region


                  All Regions
                                                                           (/south-carolina/caroiina-
                                                                           landing-rv-resort/}
             C am ping Type                                                                                        Explore & R eserve (/South-carolina/

                     Cabins/Rentais                      V




             Resort Type


                     Family Oriented (all ages)



             Add Am enities                             close

              J        Clubhouse

             ;...i     Swimming Pool

             /J         Fishing

             '/         Near Beach




 T AfO                                                                                                                                                           5/28/2020, 12:36 PM
       Case
Campground    2:20-cv-14179-XXXX
           Search                                                                            https://rvonthego.corn/search-rv-resorts/results
                                                              Document 1 Entered on FLSD Docket 06/04/2020 Page 68 of 87

                     Creek / Lake / Canal / River or Ocean
                     frontage

            lj       WiFi

            n        Pets Welcome

            c        N ature/Hiking Trails

             1        Mini Golf

            - '       Restroom/Shower Facilities

                 i    Laundry Facilities

            n         Playground

            ^..i     Horseshoes




                         Update Search

                     View All Campgrounds (/search-rv-
                     resorts/listall)

                     Map Search (/search-rv-resorts
                     /mapsearch)



                                                      Signup for Special Offers, Discounts and IV
                             First Name                           Last Name                            Email Address                                Signup



                                   Like Us On F a c e b o o k f (https://www.facebook.com/RVonth)
                                                NEW! Camp USA Mobile App (/camp-usa)                 Cabins & Rentals (/vacation-rentals)

                                                       About RVontheGo (/about-us)              Contact Us (/about-us/contact-us)

                            Thousand Trails Camping Pass (https;//www.thousandtrails.com/membership-info?sessionGUID=eee19db4-

                            dba9-81ee-44a1-2d9c9e6066dc&webSynelD=6ceb0e8d-6a2d-11a0-4871-00ac978b9822&

                            sessionGUID=841dbea7-8547-80de-874c-aee575d58698)

                                                                     Reservations en Frangais (/reservations-en-franeais)

                                           Need Help? Call 877-570-2267       Parlez-vous Frangais? 888-450-6885           iHabla Espanol? 888-503-0546

                                                       Come work for us! {https://equitylifestyleproperties.wd5.myworkdayjobs.com/ELS}



                                  This site is protected by reCAPTCHA and the Google Privacy Policy (https://policies.google.com/privacy) and Terms of Service


                                                                              (https://policies.google.com/terms) apply.


                                                    © 2020 Equity Lifestyle Properties, Inc. All Rights Reserved Privacy Policy (/privacy-policy)




9   n f O                                                                                                                                                        5/28/2020, 12:36 P1V
Campground
       CaseSearch
              2:20-cv-14179-XXXX                                                                                 https://rvonthego.com/search-rv-resorts/results
                                                                                  Document 1 Entered on FLSD Docket 06/04/2020 Page 69 of 87

                                                                                             NOTICE: COVID-19    U pdate» (/corona virus-status)



                                                                       r i d (D
                                  RV RESORTS
                                                          mm
              Home {/)    Group Reservations (/group-reservations)         i Scratchpad (/scratchpad)      Sign in (https://re$ervations.rvonthegoxom/signin.aspx?rp=%2Fsearch-rv-resorts%2Fresiift$}   B o o k Now


              / RV Resorts & Campgrounds {/seareh-rv-resorts/) / Results




                                                   RV Resorts & Campgrour



                                                                                  Search Results: 2 RV Resorts & Campgrounds
                                                                                     Use the search filters to find your perfect RV Resort or Campground.



                 State
                                                                                                                                     Cherokee Landing Campground (/tennessee/cherokee-
                      Tennessee                                               ^                                                      landing-campground/)
                                                                                                                                     1385 Old State Line Road, Saulsbury, TN 38067

                 Region

                      All Regions                                             v
                                                                                             (/tennessee/cherokee-landing-
                                                                                             campground/)
                  Camping Type                                                                                                           E xplore & Reseri(/Tennessee/cherokee-landing-cai

                      Cabins/Rentals                                          v


                  Resort Type                                                                                                        Natchez Trace RV Campground (/tennessee/natchez-
                                                                                                                                     trace-rv-campground/)
                      Family Oriented (all ages)                              v                                                      1363 Napier RdHohenwaldJN 38462


                  Add Amenities                                              close
                    Clubhouse
                                                                                             (/tennessee/natchez-trace-rv-
                    Swimming Pool                                                            campground/)
                  ~ Fishing                                                                                                              Explore & Resen(/Tennessee/natchez-trace-rv-carr
                  - Near Beach
                         Creek / Lake / Canal / River or Ocean Frontage
                  n      WiFi
                      Pets Welcome
                      Nature / Hiking Trails
                  Ft Mini Golf
                  ' : Restroom/Shower Facilities
                  ■ ! Laundry Facilities
                  2 Playground
                         Horseshoes


                                    Update Searc




 I   n fd >                                                                                                                                                                                             5/28/2020, 12:37 PM
       Case
Campground    2:20-cv-14179-XXXX
           Search                                                                        https://rvonthego.com/search-rv-resorts/results
                                                          Document 1 Entered on FLSD Docket 06/04/2020 Page 70 of 87


          View All Campgrounds (/search-rv-resorts
          /listall)
          Map Search (/search-rv-resorts/mapsearch)


                                                        Signup for Special Offers, Discounts and IV

                                 First Name                         last Name                              Email Address                              Signuf



                                      Like Us On Faceboofcf (https://www.facebook.com/RVonth)
                              NEW! Camp USA Mobile App (/camp-usa)                  Cabins & Rentals (/vacation-rentals)           About RVontheGo (/about-us)
                                                                                Contact Us (/about-us/contact-us)
                  Thousand Trails Camping Pass (https.'//www.thousandtrails.com/membership-info?sessionGUID=eeel9db4-dba9-81ee-44al-2d9c9e606Gdo&
                   webSynclD=6cebOe8d-6a2d-naO-4871-OOac978b9822&sessionGUID=841dbea7-8547-80de-874c-aee575d58698)
                                                                      Reservations en Francis (/reservations-en-francais)
                                              Need Help? Call 877-570-2267 Pariez-vous Francis? 888-450-6885 iHabla Espaool? 888-503-0546
                                                          Come work tor us! (https://equitylifestyleproperties.wd5.myworkdayjobs.com/ELS)

                                    This site is protected by reCAPTCHA and the Google Privacy Policy (https://poiicies.google.com/privacy) and Terms of Service


                                                                                  (https://policies.google.com/terms) apply.


                                                        2020 Equity Lifestyle Properties, Inc. Ail Rights Reserved Privacy Policy (/privacy-policy)




0 r>f 1                                                                                                                                                            5/28/2020, 12:37 PM
Campground
       CaseSearch
              2:20-cv-14179-XXXX                                                                           https://rvonthego.com/search-rv-resorts/results
                                                                           Document 1 Entered on FLSD Docket  06/04/2020 Page 71 of 87

                                                                                     NOTICE: CO V ID -19   U p d a te » (/coronavirus-status)




           MENU
                            E M C O R E ^ ^ fa                         d    U)
                               RV   RESORTS
                                                     T $ a rn

             Group Reservations (/group-reservations)        1 Scratchpad (/scratchpad)          Sign in (https://reservations.rvonthego.com/signin.aspx?rp=%2Fsearch-rv-resorts%2Fresu!ts)   Book Now

         Home (/) / RV Resorts & Campgrounds (/seareji-rv-resorts/j / Results




                                                                            RV Resorts &
                                                                            Campgrounds


                                                                       Search Results: 8 RV Resorts & Campgrounds
                                                                             Use the search filters to find your perfect RV Resort or Campground.



            State
                                                                                                                                 Bay Landing RV Campground (/texas/bay-landing-
                  Texas                                              v                                                           rv-campground/)
                                                                                                                                 2305 Hwy 380 W Bridgeport, TX 76426

             Region

                  All Regions                                        v
                                                                                     (/texas/bay-ianding-rv-
                                                                                     campground/)
             Camping Type                                                                                                            Explore & Reserve (/Texas/bay-landing-rv-camp

                  Cabins/Rentals                                      v


             Resort Type                                                                                                          Colorado River RV Campground (/texas/colorado-
                                                                                                                                  river-rv-campground/)
                  Family Oriented (all ages)                                                                                      1062 Thousand Trails Lane Columbus, TX 78934

             Add Amenities                                          close
                     Clubhouse                                                        IM li B l l l B B i l g                      '■ / :           '. . *
                                                                                      (/texas/colorado-river-rv-
             -J      Swimming Pool                                                    campground/)
             -       Fishing                                                                                                         Explore & Reserve (/Texas/colorado-river-rv-car
                     Near Beach
             -J      Creek / Lake / Canal / River or Ocean Frontage
             -i      WiFi
                                                                                                                                  Lake Conroe RV & Camping Resort (/texas/lake-
                     Pets Welcome
                                                                                                                                  conroe-rv-camping-resort/)
                     Nature/Hiking Trails                                                                                         11720 Thousand Trails Rd. Willis, TX 77318
                  1 Mini Golf
              1      Restroom/Shower Facilities
                     Laundry Facilities
                                                                                      (/texas/lake-conroe-rv-camping-
                     Playground                                                       resort/)
                     Horseshoes                                                                                                       Explore & Reserve (/Texas/lake-conroe-rv-camp




 1 nfC                                                                                                                                                                                        5/28/2020, 12:37 PM
Campground
       CaseSearch
             2:20-cv-14179-XXXX                                                       https://rvonthego.com/search-rv-resorts/results
                                                      Document 1 Entered on FLSD Docket  06/04/2020 Page 72 of 87


                  Update Search
                                                                                            Lake Tawakoni RV Campground (/texas/lake-
          View All Campgrounds (/search-rv-resorts
                                                                                            tawakoni-rv-campground/)
          /listall)                                                                         1 2 4 6 Rains County Road 1 4 7 0 , Point, I X 7 5 4 7 2

          Map Search {/search-rv-resorts/mapsearch)



                                                            (/texas/lake-tawakoni-rv-
                                                            campground/)
                                                                                                Explore & Reserve (/Texas/lake-tawakoni-rv-can




                                                                                            Lake Texoma RV Campground (/texas/lake-texoma-
                                                                                            rv-campground/)
                                                                                            2 0 9 Thousand Trails Drive Gordonville, T X 7 6 2 4 5




                                                            (/texas/lake-texom a-rv-
                                                            campground/)
                                                                                                Explore & Reserve (/Texas/lake-texoma-rv-camj




                                                                                             Lake Whitney RV Campground (/texas/lake-whitney-
                                                                                             rv-campground/)
                                                                                            4 1 7 Thousand Trails D r W hitney, T X 7 6 6 9 2




                                                            (/texas/Iake-whitney-rv-
                                                            campground/)
                                                                                                 Explore & Reserve (/Texas/lake-whitney-rv-cam:




                                                                                             Medina Lake RV Campground (/texas/medina-iake-
                                                                                             rv-campground/)
                                                                                             2 15 Spettle R d . Lakehills, T X 7 8 0 6 3




                                                             (/texas/medina-lake-rv-
                                                             eampground/)
                                                                                                 Explore & Reserve (/Texas/medina-lake-rv-cam]




                                                                                             Sunshine RV Resort (/texas/sunshine-rv-resort/)
                                                                                             1 9 0 0 Grace Ave Harlingen, T X 7 8 5 5 0 -3 5 3 0




                                                             (/texas/sunshine-rv-resort/)
                                                                                                  Explore & Reserve (/T e x a s /s u n s h in e - rv - re s o r t/)




2 of 3                                                                                                                                                 5/28/2020, 12:37 PM
Campground Search                                                                                                                                                             https://rvonthego.com/search-rv-resorts/results
          Case 2:20-cv-14179-XXXX Document 1 Entered on FLSD Docket 06/04/2020 Page 73 of 87


                                                          Signup for Special Offers, Discounts and IV

                                First Name                             Last Name                                             Email Address                                           S tc jH H p




                                     Like Us On Facebookf (https://www.facebook.com/RVonth)
                             NEW! Camp USA Mobile App (/camp-usa)                        Cabins & Rentals (/vacation-rentals)                                       About RVontheGo (/about-us)

                                                                                   Contact Us (/about-us/contact-us)

                    Thousand Trails Camping Pass (https://www.thousandtrails.com/membership-info?sessionGUID=eee19db4-dba9-81ee-

                    44a1-2d9c9e6066dc&webSynclD=6ceb0e8d-6a2d-11aO-4871-00ac978b9822&sessionGUID=841dbea7-8547-80de-874c-aee575d58698)

                                                                           Reservations en Frangais (/reservations-en-francais)

                                             Need Help? Cali 8 77-5 70 -2 2 6 7     Parlez-vous Frangais? 8 8 8 -4 5 0 -6 8 8 5                             ^.Habia Espanol? 8 8 8 -5 0 3 -0 5 46

                                                            Come work for us! (https://equitylifestyleproperties.wd5.m yworkdayjobs.com /ELS)



                                   This site is protected by reCAPTCHA and the Google Privacy Policy {https://policies.googie.com/privacy) and Terms of Service


                                                                                    ( h ttp s :/ / p o iic ie s .g o o g le .c o m / te fT n s )   apply.


                                                        © 2020 Equity Lifestyle Properties, Inc. All Rights Reserved Privacy Policy (/privacy-policy)




 3 of 3                                                                                                                                                                                                  5/28/2020, 12:37 PM
Campground
       CaseSearch
              2:20-cv-14179-XXXX                                                         https://rvonthego.com/search-rv-resorts/results
                                                          Document 1 Entered on FLSD Docket 06/04/2020 Page 74 of 87


                                                            NOTICE: COVID-19 Update » (/coronavirus-status)



           MENU
                          tt'CO R.fc                          ' i d (/)
                                                         i^3m §

            Group Reservations (/group-reservations)       1 Scratchpad (/scratchpad)



                Sign in (https://reservations.rvonthego.com/signin.aspx?rp=%2Fsearch-rv-resorts%2Fresults)      Book Now


          Home (/) / RV Resorts & Campgrounds (/search-rv-resorts/) / Results




                                                  RV Resorts &
                                                  Campgrounds


                                               Search Results: 1 RV Resort or Campground
                                                  Use the search filters to find your perfect RV Resort or Campground.



             State
                                                                                                             St George KOA Gampground
                Utah                                v                                                        (/utah/st-george-koa-
                                                                                                             campground/)
                                                                                                             5800 N. Old Hwy 91 Hurricane, UT 84737
             Region

                All Regions                         v
                                                                      (/utah/st-george-koa-
                                                                      campground/)
             Camping Type

                 Cabins/Rentals                     v
                                                                                                                Explore & Reserve (/Utah/st-g
              Resort Type

                 Family Oriented (all ages)          v



              Add Amenities                        close

                     Clubhouse




 1 nf i                                                                                                                                        5/28/2020, 12:38 PM
Campground Search                                               https://rvonthego.com/search-rv-resorts/results
         Case 2:20-cv-14179-XXXX Document 1 Entered on FLSD Docket 06/04/2020 Page 75 of 87

            -/   Swimming Pool

            ^    Fishing

                 Near Beach

                 Creek / Lake / Canal / River or
                 Ocean Frontage

            □    WiFi

                  Pets Welcome

                  Nature/Hiking Trails

            r:    Mini Golf

                  Restroom/Shower Facilities

            D     Laundry Facilities

            //    Playground

                  Horseshoes




                   Update Search

                 View Ail Campgrounds
                 (/search-rv-resorts/listall)

                 Map Search (/search-rv-resorts
                 /mapseareh)



                                          Signup for Special Offers, Discounts and Iv
                  First Name                         Last Name                        Email Address                          Signup



                                     Like Us On Facebookf (https://www.facebook.c
                                                     /RVontheG^
                                    NEW! Camp USA Mobile App (/camp-usa)             Cabins & Rentals (/vacation-rentals)

                                           About RVontheGo (/about-us)          Contact Us (/about-us/contaet-us)

                        Thousand Trails Camping Pass (https://www.thousandtrails.com/membership-

                        info?sessionGUID=eee19db4-dba9-81ee-44a1-2d9c9e6066dc8twebSynclD=6ceb0e8d-

                        6a2d-11a0-4871-00ac978b9822&sessionGUID=841dbea7-8547-80de-874c-aee575d58698)

                                                       Reservations en Frangais (/reservations-en-francais)

                               Need Help? Call 877-570-2267      Pariez-vous Frangais? 888-450-6885    iHabla Espanol? 888-503-0546

                                           Come work for us! (https://equitylifestyleproperties.wd5.myworkdayjobs.com/ELS)




2 of 3                                                                                                                                5/28/2020, 12:38 PM
Campground
       CaseSearch
              2:20-cv-14179-XXXX                                               https://rvonthego.com/search-rv-resorts/results
                                                Document 1 Entered on FLSD Docket 06/04/2020 Page 76 of 87



              This site is protected by reC A P TC H A and the Google Privacy Policy (https://policies.google.com /privacy) and Terms o f S ervice



                                                          (https://policies.google.com /term s) apply.



                                © 2020 Equity Lifestyle Properties, Inc. All Rights Reserved Privacy Policy (/privacy-policy)




3 of 3                                                                                                                                               5/28/2020, 12:38 PM
       Case
Campground   2:20-cv-14179-XXXX
           Search                                                                                       https://rvonthego.com/search-rv-resorts/results
                                                                        Document 1 Entered on FLSD Docket  06/04/2020 Page 77 of 87

                                                                                   NOTICE:   C O V ID -19 U p d a te » (/coronavirus-status)




          MENU
                             en co re'                                     (/)
                               RV R ESO RTS



            Group Reservations (/group-reservations)       1 Scratchpad {/scratchpad}           Sign in (https://reservations.rvonthego.com/signin.aspx?rp=%2Fsearch-rv-resorts0/o2Fresults)



            Book Now

         Home {/) / RV Resorts & Campgrounds (/searcti-ru-resorts/) / Resuits




                                                                           RV Resorts &
                                                                           Campgrounds


                                                                    Search Results: 5 RV Resorts & Campgrounds
                                                                           Use the search filters to find your perfect RV Resort or Campground.



            State
                                                                                                                                 Bethpage Camp-Resort (/virginia/bethpage-
                  Virginia                                                                                                       camp-resort/)
                                                                                                                                 679 Brown's Lane Urbanna, VA 23175

             Region


                  All Regions
                                                                                    (/virginia/bethpage-camp-
                                                                                    resort /)
             Camping Type                                                                                                            Explore & Reserve (/Virginia/bethpage-camp-i

                  Cabins/Rentals


             Resort Type                                                                                                         Chesapeake Bay RV Resort (/virginia/chesapeake-
                                                                                                                                 bay-rv-resort/}
                  Select Resort Type                                v                                                            12014 Trails Ln Gloucester, VA 23061

             Add Amenities                                         close

             -       Clubhouse
                                                                                     (/Virginia/chesapeake-bay-rv-
             -■      Swimming Pool                                                   resort/)
             -       Fishing                                                                                                         Explore & Reserve (/Virginia/chesapeake-bay-
                     Near Beach
             73 Creek / Lake / Canal / River or Ocean Frontage
             n       WiFi
                                                                                                                                  Grey’s Point Camp (/virginia/greys-point-camp/)
             -       Pets Welcome                                                                                                 3601 Grey’s Point Road Topping, VA 23169
                     Nature/Hiking Trails
                     Mini Golf
                      Restroom/Shower Facilities
                     Laundry Facilities
                      Playground



 1 nfl                                                                                                                                                                                         5/28/2020, 12:39 PM
Campground
       CaseSearch
              2:20-cv-14179-XXXX                                                         https://rvonthego.com/search-rv-resorts/results
                                                         Document 1 Entered on FLSD Docket  06/04/2020 Page 78 of 87

           Horseshoes                                                (/virginia/greys-point-camp/)
                                                                                                                           Explore & Reserve (/Virginia/greys-point-cam]


                  Update Search
                                                                                                                     Virginia Landing RV Campground (/Virginia
           View All Campgrounds (/search-rv-resorts
           /listall)
                                                                                                                     /virginia-landing-rv-campground/j
                                                                                                                     40226 Upshur Neck Road, Quinby, VA 23423
           Map Search (/search-rv-resorts/mapsearch)




                                                                     (/virginia/virginia-landing-rv-
                                                                     campground/j
                                                                                                                           Explore & Reserve (/Virgima/virginia-landing-




                                                                                                                     Williamsburg RV & Camping Resort (/Virginia
                                                                                                                     /williamsburg-rv-camping-resort/}
                                                                                                                         4301 Rocliambeau Dr Williamsburg, VA 23188




                                                                      (/virginia/williamsburg-rv-
                                                                      camping-resort/)
                                                                                                                            Explore & Reserve (/Virginia/williamsburg-rv-



                                                      Signup for Special Offers, Discounts and IV

                              First Name                          Last Name                              Email Address                              Signup



                                   Like Us On Facebookf (https://www.facebook.com/RVontli)
                           NEW! Camp USA Mobile App (/camp-usa)                   Cabins & Rentals (/vacation-rentals)               About RVontheGo (/about-us)

                                                                              Contact Us (/about-us/contact-us)

                   Thousand Trails Camping Pass (https://www.thousandtrails.eom/niembership-info7sessionGUIENee19db4-dba9-81ee-

                   44a1-2d9c9e6066dc8webSynelD=6cebQe8d-6a2d-11a0-4871-0Qac978b9822&sessianGUID=84Mbea7-8547-80de-874c-

                   aee575d58698)

                                                                     Reservations en Frangais (/reservations-en-francais)

                                           Need Help? Call 877-570-2267         Parlez-vous Frangais? 888-450-6885             ^Habia Espanol? 888-503-0546

                                                       Come work for us! (https://equitylifestyleproperties.wd5.myworkdayjobs.com/ELS)



                                 This site is protected by reCAPTCHA and the Google Privacy Policy (https://policies.google.com/privacy) and Terms of Service


                                                                                (https://poiicies.google.com/terms) apply.


                                                    © 2020 Equity Lifestyle Properties, Inc. Aii Rights Reserved Privacy Policy (/privacy-policy)




7 nf 7                                                                                                                                                                5/28/2020, 12:39 PM
Campground Search                                                                                           https://rvonthego.com/search-rv-resorts/results
       Case   2:20-cv-14179-XXXX                                             Document 1 Entered on FLSD Docket 06/04/2020 Page 79 of 87

                                                                                         NOTICE: GOVID-19   Update » (/coronavirus-status)




            MENU
                              ENCORE'T&nigand (/)
                                 RV RESORTS


                              Group Reservations (/group-reservations)   1 Scratchpad (/scratchpad)      Sign in (https://reservations.rvonthega.com/signin.aspx?rp=%2Fsearch-rv-resorts%2Fresults)   B o o k Now
          Home (/}

          / RV Resorts & Campgrounds (/search-rv-resorts/} / Results




                                                    RV Resorts & Campgrour



                                                                             Search Results: 11 RV Resorts & Campgrounds
                                                                                 Use the search filters to find your perfect RV Resort or Campground.



             State
                                                                                                                                 Chehalis RV & Camping Resort (/washington/chehaiis-
                   Washington                                                                                                    rv-camping-resort/j
                                                                                                                                 2228 Centraiia Alpha Rd Chehalis, WA 38532

              Region

                   All Regions
                                                                                         (/washington/chehaiis-rv-
                                                                                         camping-resort/j
              Camping Type                                                                                                             Explore & Reserr(/Washington/chehalis-rv-camping

                   Cabins/Rentals



              Resort Type                                                                                                        Crescent Bar RV Resort {/washington/crescent-bar-rv-
                                                                                                                                 resort/)
                   Select Resort Type                                    v                                                       9252 Crescent Bar Rd. NW Quincy, WA 98848


              Add Amenities                                              dose

              il       Clubhouse
                                                                                         (/washington/crescent-bar-rv-
              Li       Swimming Pool                                                     resort/)
                       Fishing                                                                                                         Explore & Resen(/Washington/crescent-bar-rv-r$
              !L       Near Beach

                       Creek / Lake / Canal / River or Ocean Frontage

                   i   WiFi
                                                                                                                                  Grandy Creek RV Campground (/washington/grandy-
              c        Pets Welcome
                                                                                                                                  creek-rv-eampground/J
                       Nature/Hiking Trails                                                                                      7370 Russell Road Concrete, WA 98237
                       Mini Golf

                       Restroom/Shower Facilities

                       Laundry Facilities                                                                                          '         " ■            I
                                                                                          (/Washington/grandy-creek-rv-
              1        Playground                                                         campground/)
              u        Horseshoes                                                                                                      Explore & Resertt/Washington/grandy-creek-rv-cam


                                     Update Searcl
                                                                                                                                  La Conner RV & Camping Resort (/washington/la-
                       View All Campgrounds (/search-rv-resorts
                       /iistall)




 1 of 3                                                                                                                                                                                               5/28/2020, 12:39 PM
Campground Search                                                                                                   https://rvonthego.com/search-rv-resorts/results
          Case 2:20-cv-14179-XXXX Document 1 Entered on FLSD Docket 06/04/2020 Page 80 of 87

                                                                                            conner-rv-camping-resort/)
             Map Search (/search-rv-resorts/mapsearch)
                                                                                            16362 Snee Oosh Rd La Conner, WA 98257



                                                         I(/washington/la-conner-rv-
                                                            H H K B & i
                                                         camping-resort/j

                                                                                               Explore & Reseri(/Washmgton/la-conner-rv-campin.<




                                                                                            Leavenworth RV Campground (/Washington
                                                                                        »
                                                                                            /leavenworth-rv-campground/)
                                                                                            20752 Chiwawa Loop Rd Leavenworth, WA 98826


                                                         Sm
                                                         (/washington/leavenworth-rv-
                                                         campground/)
                                                                                               Explore & Reser^/Washington/leavenworth-rv-camj




                                                                                            Little Diamond RV Campground (/washington/little-
                                                                                            diamond-rv-campground/)
                                                                                            1002 McGowen Road Newport, WA 99156




                                                         (/washington/little-diamond-rv-
                                                         campground/j
                                                                                               Explore & Reseri(/Washington/little-diamoncl-rv-car




                                                                                             Long Beach RV & Camping Resort (/washington/long-
                                                                                             beach-rv-camping-resort/)
                                                                                             2215 Willow Road Seaview, WA 98644




                                                          (/washington/long-bcach-rv-
                                                          camping-resort/)
                                                                                                Explore & Reseri(/Washmgton/long-beach-rv-campi




                                                                                             Mount Vernon RV Campground (/washington/mount-
                                                                                             vernon-rv-campground/)
                                                                                             5409 North Darrk Lane Bow, WA 98232




                                                          (/washington/mount-vernon-rv-
                                                          campground/)
                                                                                                Explore & Reseri(/Washmgton/mount-vernon-rv-caii




                                                                                             Paradise RV Campground {/washington/paradise-rv-
                                                                                             campground/)
                                                                                             173 Salem Plant Rd Silver Creek, WA 98585




 2 of 3                                                                                                                                        5/28/2020, 12:39 PM
Campground Search                                                 https://rvonthego.com/search-rv-resorts/results
          Case 2:20-cv-14179-XXXX Document 1 Entered on FLSD Docket  06/04/2020 Page 81 of 87




             {/washington/paradise-rv-
             campground/}
                                                           Explore & Reseri(/Washington/paradise-rv-campgr)




           Results 1-9 of 11


              <Prev     I 1 I 2 (/search-rv-resorts/results/page-2)           Next > {/search-rv-resorts/resoits/page-2)




                                                                    Signup for Special Offers, Discounts and IV

                                            First Name                          Last Name                              Emaii Address                              S ig n a l




                                                 Like Us On Facebookf (https://www.facebook.com/RVonth)
                                          NEW! Camp USA Mobile App (/camp-usa)                  Cabins & Rentals (/vacation-rentals)             About RVontheGo f/about-us]

                                                                                            Contact Us (/about-us/contact-us)

                           Thousand Trails Camping Pass {https://www.thousandtrails.com/membershsp-lnfo?sessionGUiD=eee19db4-dba9-81ee-44a1-2d9c9e6066dc&

                               webSynclD=6cebQe8d-6a2d-11a0-4871-00ac978b9822&sessionGUID=841dbea7-8547-80de-874c-aee575d58698)

                                                                                   Reservations en Francis (/reservations-en-francais)

                                                         Need Help? Call 877-570-2267        Parlez-vous Frangais? 888-450-6885            iHabla Espanoi? 888-503-0546

                                                                     Come work for us! (https://equitylifestyleproperties.wd5.myworkdayjobs.com/ELS)


                                               This site is protected by reCAPTCHA and the Google Privacy Policy (https://policies.google.com/pnvacy) and Terms of Service


                                                                                              (https://policies.googie.com/terms) apply.


                                                                  © 2020 Equity Lifestyle Properties, inc. All Rights Reserved Privacy Policy (/privacy-policy)




 3 of 3                                                                                                                                                                        5/28/2020, 12:39 PM
Campground
       CaseSearch
              2:20-cv-14179-XXXX                                                https://www.rvonthego.com/search-rv-resoits/results/page-2
                                                         Document 1 Entered on FLSD    Docket 06/04/2020 Page 82 of 87


                                                         N O T IC E : COVID-19 Update» (/coronavirus-status)



                              EN »~ -          '.'                         " (/)
               MENU
                                 RVRESORTS                T r a ils

                 Group Reservations (/group-reservations)      4 Scratchpad (/scratchpad)



                    Sign in (https://reservations.rvonthego.com/signin.aspx?rp=%2Fsearch-rv-resorts%2Fresults%2Fpage-2)      Book N o v


              Home (/) / RV Resorts & Campgrounds (/search-rv-resorts/) / Results




                RV Resorts & Campgrour



                                          Search Results: 11 RV Resorts & Campgrounds
                                                Use the search filters to find your perfect RV Resort or Campground.
             2Fpage-2)
                 State
                                                                                                          Tall Chief RV & Camping
                    Washington                                                                            Resort (/washington/tall-
                                                                                                          chief-rv-camping-resort/)
                                                                                                          29290 SE 8th S t Fall City, W A
                 Region                                                                                   98024

                     All Regions
                                                                     (/washington/tall-chief-rv-
                                                                     camping-resort/)
                  Cam ping Type


                     Cabins/Rentals


                                                                                                               Explore & R eseri (/Washit
                  Resort Type


                     Family Oriented (all ages) v-




 1   n f l                                                                                                                                  5/28/2020, 4:37 PM
Campground Search                                        https://www.rvonthego.com/search-rv-resorts/results/page-2
          Case 2:20-cv-14179-XXXX Document 1 Entered on FLSD    Docket 06/04/2020 Page 83 of 87


                                                                                                          Thunderbird RV &
              Add Amenities                  close
                                                                  ______________ ■                        Camping Resort
                      Clubhouse
                                                                                                          (/Washington
              l   5   Swimming Pool
                                                                                                          /thunderbird-rv-camping-
              c       Fishing                                                                             resort/)
                      Near Beach                                                                          26702 Ben Howard Rd Monroe, WA
                                                                                                          98272
                                                                   (/washington/thunderbird-rv-
              f/      Creek / Lake / Canal / River
                                                                   camping-resort/)
                      or Ocean Frontage

              □       WiFi

              d       Pets Welcome

              D       Nature/Hiking Trails

                      Mini Golf

              tz      Restroom/Shower Facilities                                                             Explore & R eseri (/W ashii
              --Z      Laundry Facilities

                       Playground                                Results 10-11 of 11

                       Horseshoes
                                                                    < Prev (/seareh-rv-resorts/results)     1 (/seareh- rv-resorts/resu its) i 2 ;

                                                                    Next >
                       Update Searc

                      View All Campgrounds
                      (/search-rv-resorts/listali)

          2Fpage-i!P Search (/search-rv-
            H 5       resorts/mapsearch)



                                       Signup for Special Offers, Discounts and IV
              First Name                             Last Name                          Email Address                          S i g n a l




                                  Like Us On Facebookf (https://www.facebook.c
                                                                         /RVontheGc)
                                  NEW! Camp USA Mobile App (/camp-usa)                 Cabins & Rentals (/vacation-rentals)

                                        About RVontheGo (/about-us)               Contact Us (/about-us/contact-us)

                           Thousand Trails Camping Pass (https://www.thousandtrails.com/membership-

                             info?sessionGUID=eeel9db4-dba9-81ee-44a1-2d9c9e6066dc&webSynclD=6ceb0e8d-

                             6a2d-11a0-4871-G0ac978b9822&sessionGUID=66622569-1ba8-d6a7-a4e6-2b3410499bed)




 2 of 3                                                                                                                                      5/28/2020, 4:37 PM
Campground Search                                                                         https://www.rvonthego.com/search-rv-resorts/results/page-2
          Case 2:20-cv-14179-XXXX Document 1 Entered on FLSD Docket 06/04/2020 Page 84 of 87


                                                Reservations en Frangais (/reservations-en-franeais)

                                       Need Help? Call 877-570-2267        Parlez-vous Frangais? 888-450-6885


                                                              iHabla Espanol? 888-503-0546

                                  Come work for us! (https://equitylifestyleproperties.wd5.myworkdayjobs.com/ELS)



              This site is protected by reCAPTCHA and the Google Privacy Policy (https://policies.google.com/privacy) and Terms of Service


                                                        (https://policies.google.com/terms) apply.


                               © 2020 Equity Lifestyle Properties, Inc. All Rights Reserved Privacy Policy (/privacy-policy)




          2Fpage-2)




 3 of 3                                                                                                                               5/28/2020,4:37 PM
Campground
       CaseSearch
              2:20-cv-14179-XXXX                                                                               https://rvonthego.com/search-rv-resorts/results
                                                                               Document 1 Entered on FLSD Docket  06/04/2020 Page 85 of 87

                                                                                          NOTICE: COVID-19   Update » (/eoronavirus-status)



                           ENCO RE 'Wjomfad (/)
                               RV R E S O R T S
                                                        m m
          Home (/)       Group Reservations (/group-reservations)        1 Scratchpad {/scratchpad}      Sign in (https://reservations.rvonthego.com/signin.aspx?rp=%2Fsearch-rv-resorts%2FresLi!ts)   B o o k N ow


          I   RV Resorts & Campgrounds (/search-rv-resorts/J / Results




                                                                                 RV Resorts &
                                                                                 Campgrounds


                                                                               Search Results: 9 RV Resorts & Campgrounds
                                                                                  Use the search filters to find your perfect RV Resort or Campground.



              State
                                                                                                                                  Arrowhead RV Campground (/Wisconsin/arrowhead-rv-
                   Wisconsin                                              v                                                       campground/)
                                                                                                                                  W1530 Arrowhead Road, Wisconsin Dells, Wl 53965

              Region

                   All Regions                                            v
                                                                                          (/wisconsin/arrowhead-rv-
                                                                                          campground/)
              Camping Type                                                                                                            Explore & Reserve (/Wisconsin/arrowhead-rv-camp

                   Cabins/Rentals                                         v


              Resort Type                                                                                                   i     Blackhawk RV Campground (/wisconsin/biackhawk-
                                                                                                                            j     camping-resort/)
                   Select Resort Type                                      v                                                !     3407 E. Blackhawk Drive Milton, Wl 53563

              Add Amenities                                              close
                  Clubhouse
                                                                                          (/wisconsin/blackhawk-camping-
              ! 1 Swimming Pool                                                           resort/)
              pc Fishing                                                                                                              Explore & Reserve (/Wisconsin/blackhawk-campim
              ' i Near Beach
              n Creek / Lake / Canal / River or Ocean Frontage
                 * WiFi
                                                                                                                                   Fremont Jellystone Park™ (/wisconsin/fremont-
               sLi Pets Welcome
                                                                                                                                   jellystone-park/)
                   Nature/Hiking Trails                                                                                            E 6506 State Road 110 Fremont, Wl 54940
               □ Mini Golf
                                                                                           ■ B U f l H B k                            ■          1      ,         :                  : , ,
               ■"i Restroom/Shower Facilities
               r: Laundry Facilities                                                                                        .
                                                                                          (/wisconsin/fremont-jellystone-
               i ; Playground                                                             park/)
               n      Horseshoes                                                                                                       Explore & Reserve (/Wisconsin/fremont-jellystone-j



                                  Update Search




 1 of 3                                                                                                                                                                                                5/28/2020, 12:40 PM
Campground Search                                               https://rvonthego.com/search-rv-resorts/results
         Case 2:20-cv-14179-XXXX Document 1 Entered on FLSD Docket 06/04/2020 Page 86 of 87

                                                                                              Lake of the Woods Campground (/wisconsin/lake-of-
             View All Campgrounds (/seareh-rv-resorts
             /fistall)                                                                        the-woods-campground/)
                                                                                              N907014th Avenue Wautoma, Wl 54982
             Map Search (/search-rv-resorts/mapsearch)



                                                         (/wisconsin/lake-of-the-woods-
                                                         campground/j


                                                                                                Explore & Reserve (/Wisconsin/lake-of-the-woods-c;




                                                                                              Lakeland RV Campground (/wisconsin/lakeland-
                                                                                              camping-resort/)
                                                                                              2803 E. State Road 59, Milton, Wl 53563




                                                         (/wisconsin/lakeiand-camping-
                                                         resort/)
                                                                                                Explore & Reserve (/Wisconsin/lakeland-camping-i




                                                                                              Neshonoc Lakeside Camping Resort (/Wisconsin
                                                                                              /neshonoc-iakeside-camping-resort/)
                                                                                              N5334 Neshonoc Road, West Salem, Wl 54669




                                                         (/wisconsin/neshonoc-lakeside-
                                                         camping-resort/)
                                                                                                Explore & Reserve (/Wisconsin/neshonoc-Iakeside-t




                                                                                              Plymouth Rock Camping Resort (/wisconsin/plymouth-
                                                                                              rock-camping-resort/)
                                                                                              N7271 Lando St. Plymouth, Wl 53073




                                                         (/wisconsin/plymouth-rock-
                                                         camping-resort/)
                                                                                                 Explore & Reserve (/Wisconsin/plymouth-rock-cam




                                                                                              Tranquil Timbers Camping Resort (/wisconsin/tranquil-
                                                                                          I   timbers-camping-resort/)
                                                                                          '   3668 Grondin Rd. Sturgeon Bay, Wl 54235




                                                          (/wisconsin/tranquil-timbers-
                                                          camping-resort/)
                                                                                                 Explore & Reserve (/Wisconsin/tranquil-timbers-ca




                                                                                               Yukon Trails RV & Camping Resort (/wisconsin/yukon-




2 of 3                                                                                                                                     5/28/2020, 12:40 PM
Campground Search                                                                                                                                       https://rvonthego.com/search-rv-resorts/results
          Case 2:20-cv-14179-XXXX Document 1 Entered on FLSD Docket 06/04/2020 Page 87 of 87

                                               j        trails-rv-camping-resort/)
                                               ]        N2330 County Rd HH Lyndon Station, Wl 53944



            {/wisconsin/yukon-trails-rv-
            camping-resort/)

                                                           Explore & Reserve (/Wisconsin/yukon-trails-rv-camping-resort/)



                                                                   Signup for Special Offers, Discounts and h

                                           First Name                         Last Name                             Email Address                               S iC fH H p




                                                Like Us On Facebookf (https://w w w .facebook.com/RVonth)
                                      NEW! Camp USA Mobile App (/camp-usa)                    Cabins & Rentals (/vacation-rentals)           About RVontheGo (/about-us)

                                                                                          Contact Us (/about-us/contact-us)

                         Thousand Trails Camping Pass (https://www.thousandtrails.com/membership-info?sessianGUID=eee19db4-dba9-81ee-44a1-2d9c9e6066dc&

                         webSynciD=6cebOe8d-6a2d-11aO-4871-OOac978b9822&sessionGUiD=841dbea7-8547-80de-874c-aee575d58B98)

                                                                                  Reservations en Frangais (/reservations-en-francaisj

                                                        Need Help? Call 877-570-2267       Parlez-vous Frangais? 888-450-6885           iHabla Espanoi? 888-503-0546

                                                                    Come work for us! {https://equitylifestyleproperties.wd5.myworkdayjobs.com/ELS)


                                              This site is protected by reCAPTCHA and the Google Privacy Policy (https://policies.google.com/privacy) and Terms of Service


                                                                                           (https://policies.google.com/terms) apply.


                                                                 ©2020 Equity Lifestyle Properties, Inc. All Rights Reserved Privacy Policy (/privacy-policy)




 3 of 3                                                                                                                                                                            5/28/2020, 12:40 PM
